  TABLE OF CONTENTS TO DECLARATION OF TRENTON R. KASHIMA




Exhibit   Document                     Page No.
A         Settlement Agreement         23
B         Firm Resume                  85
EXHIBIT A
                       SETTLEMENT AGREEMENT AND RELEASE

       This Settlement Agreement and Release (the “Settlement Agreement”) is entered into by

and between Plaintiffs Chayla Clay, Chris Roman, Erica Erlichman, and Logan Reichert

(“Plaintiffs”) for themselves and the Settlement Class Members (as defined below) on the one

hand, and, on the other hand, CytoSport, Inc. (“CytoSport” or “Defendant”). Plaintiffs and

Defendant, the Parties to the Settlement, are referred to collectively in this Settlement Agreement

as the “Parties.”

                                        I.     RECITALS

       1.01    On January 23, 2015, Plaintiffs filed a class action in the Southern District of

California captioned Clay et al. v. CytoSport, Inc., Civ. No. 3:15-cv-00165 (S.D. Cal.) (the

“Action”). On March 15, 2017, Plaintiffs filed a First Amended Class Action Complaint

(“Amended Complaint”). The Amended Complaint alleged that the labels for certain of

Defendant’s powder and shake protein products were false and misleading.

       1.02    On July 31, 2018, the Court granted in part and denied in part Defendant’s Motion

for Summary Judgment.

       1.03    On September 7, 2018, the Court granted in part and denied in part Plaintiffs’

motion for class certification and excluded certain testimony from one of Plaintiffs’ experts.

       1.04    On September 21, 2018, Defendant filed a Rule 23(f) petition with the Ninth

Circuit, requesting permission to appeal the District Court’s class-certification order.
       1.05    On December 21, 2018, the Ninth Circuit granted Defendant’s Rule 23(f) petition.

       1.06    On February 5, 2019, the Ninth Circuit vacated, at the parties’ request, the

briefing schedule on Defendant’s appeal.

       1.07    Defendant denies all material allegations contained in the Amended Complaint.

Defendant specifically denies Plaintiffs’ allegations that its shake products contain less protein

than is stated on the labels and that its powder products were falsely labeled as including “lean

lipids.” Defendant also specifically contends that the claims in the Amended Complaint cannot

be tried on a class basis. Nevertheless, given the risks, uncertainties, burden, and expense of



                                                                           Dec of T. Kashima
                                                                              Ex. A Page 23
continued litigation, Defendant has agreed to settle all claims alleged in the Amended Complaint

on the terms set forth in this Agreement, subject to Court approval.
          1.08   Plaintiffs reaffirm the validly of all material allegations contained in the Amended

Complaint as borne true and accurate after discovery to date. Plaintiffs maintain the testing

results shows the shake products contain less protein than is stated on the labels and that the

powder products were falsely labeled as including “lean lipids.” Plaintiffs contend that the Court

decision granting class certification was correctly decided. Nevertheless, given the risks,

uncertainties, burden, and expense of continued litigation, Plaintiffs have agreed to settle all

claims alleged in the Amended Complaint on the terms set forth in this Agreement, subject to

Court approval.

          1.09   This Settlement Agreement resulted from good faith, arm’s-length settlement

negotiations over several months, including two in-person, all-day mediation sessions before

David Rotman, Esq. (Mediated Negotiations). Plaintiffs and Defendant submitted detailed

mediation statements to Mr. Rotman setting forth their respective views as to the strengths of

their cases.

          1.10   The Parties understand, acknowledge, and agree that the execution of this

Settlement Agreement constitutes the settlement and compromise of disputed claims. This

Settlement Agreement is inadmissible as evidence against any of the Parties except to enforce the

terms of the Settlement Agreement and is not an admission of wrongdoing or liability on the part

of any Party to this Settlement Agreement. The Parties desire and intend to effect a full,

complete, and final settlement and resolution of all existing disputes and claims as set forth

herein.
          1.11   The Settlement contemplated by this Settlement Agreement is subject to

preliminary approval and final approval by the Court, as set forth herein. This Settlement

Agreement is intended by the Parties to fully, finally, and forever resolve, discharge, and settle

the Released Claims, upon and subject to the terms and conditions hereof.




                                                 -2-
                                                                           Dec of T. Kashima
                                                                              Ex. A Page 24
                                     II.     DEFINITIONS

       2.01     “Agreement” or “Settlement Agreement” means this Settlement Agreement and

Release between Plaintiffs and Defendant and each and every exhibit attached hereto.

       2.02     “CAFA Notice” refers to the notice pursuant to the Class Action Fairness Act, 28

U.S.C. § 1715(b), to be provided by the Class Administrator pursuant to Section 8.05.

       2.03     “Cash Award” means a cash payment from the Settlement Fund to a Settlement

Class Member.

       2.04     “Claims Deadline” means the date by which Class Members must submit a claim

in order to receive a Cash Award and will be set as seventy-five (75) calendar days after the

Settlement Notice Date. The Claims Deadline may be extended by up to fifteen (15) days, for a

total of ninety (90) days, upon recommendation of the Class Administrator, with the Parties’

approval.

       2.05     “Class Administration” means the activities of the Class Administrator consistent

with the terms of this Settlement.

       2.06     “Class Administrator” means the Angeion Group.

       2.07     “Class Counsel” means and includes Jason J. Thompson of Sommers Schwartz,

P.C., Trent Kashima of Finkelstein & Krinsk LLP, and Nick Suciu III of Barbat, Mansour &

Suciu PLLC.

       2.08     “Class Notice” means any type of notice that has been or will be provided to the

Settlement Classes pursuant to this Agreement and any additional notice that might be ordered

by the Court.
       2.09     “Class Periods” means the following periods:

                •   “Michigan Shake Settlement Class Period” means January 23, 2009 to the

                    date of the entry of the Preliminary Approval Order.

                •   “Powder Settlement Class Period” means January 23, 2011 to December 31,

                    2018.

                •   “Shake Settlement Class Period” means January 23, 2011 to the date of entry


                                               -3-
                                                                           Dec of T. Kashima
                                                                              Ex. A Page 25
                     of the Preliminary Approval Order.

       2.10      “Class Products” means the following products:

                 •   “Powder Settlement Class Products” means Muscle Milk: Lean Muscle

                     Protein Powder; Muscle Milk Light: Lean Muscle Protein Powder; Muscle

                     Milk Naturals: Nature’s Ultimate Lean Muscle Protein; Muscle Milk Gainer;

                     High Protein Gainer Powder Drink Mix; Muscle Milk Pro Series 50: Lean

                     Muscle Mega Protein Powder; and Monster Milk: Lean Muscle Protein

                     Supplement.
                 •   “Shake Settlement Class Products” means Cytosport Whey Isolate Protein

                     Drink; Monster Milk: Protein Power Shake; Genuine Muscle Milk: Protein

                     Nutrition Shake; and Muscle Milk Pro Series 40: Mega Protein Shake.
       2.11      “Class Representatives” means Plaintiffs Chayla Clay, Chris Roman, Erica

Erlichman, and Logan Reichert.

       2.12      “Court” means the United States District Court for the Southern District of

California and U.S. District Judge James Lorenz.

       2.13      “Defendant” is CytoSport, Inc.

       2.14      “Effective Date” means the date when the Judgment has become final as provided

in Section 13.

       2.15      “Exclusion Deadline” means seventy-five (75) calendar days after the Settlement

Notice Date. The Exclusion Deadline may be extended by up to fifteen (15) days, for a total of

ninety (90) days, upon recommendation of the Class Administrator, with the Parties’ approval.
       2.16      “Fairness Hearing” means the hearing held by the Court to determine whether to

finally approve the Settlement set forth in this Settlement Agreement as fair, reasonable, and

adequate.

       2.17      “Final Approval Order” means the order to be submitted to the Court in

connection with the Fairness Hearing, substantially in the form attached hereto as Exhibit C.

       2.18      “Final Distribution Date” means the earlier of (i) the date as of which all the


                                                  -4-
                                                                            Dec of T. Kashima
                                                                               Ex. A Page 26
checks for Cash Awards have been cashed, or (ii) 210 calendar days after the date on which the

last check for a Cash Award was issued.
       2.19    “Funding Date” means two (2) business days after the Effective Date.

       2.20     “Litigation” means the action described by the Amended Complaint filed in the

Southern District of California, Clay et al. v. CytoSport, Inc., Civ. No. 3:15-cv-00165 (Dkt. 156).

       2.21     “Notice” means the notices to be provided to Settlement Class Members

substantially in the form set forth in Section 8. The forms of notice are attached hereto

collectively as Exhibit B.

       2.22    “Objection Deadline” means seventy-five (75) calendar days after the Settlement

Notice Date. The Objection Deadline may be extended by up to fifteen (15) days, for a total of

ninety (90) days, upon recommendation of the Class Administrator, with the Parties’ approval.

       2.23    “Preliminary Approval Order” means the proposed order to be submitted to the

Court in connection with the Motion for Preliminary Approval, substantially in the form attached

hereto as Exhibit A.

       2.24    “Released Claims” means the claims released in Section 14.

       2.25    “Released Parties” means CytoSport, Inc. and CytoSport Holdings, Inc. and all of

their current, former, and future parents, predecessors, successors, affiliates, assigns,

subsidiaries, divisions, or related corporate entities, and all of their respective current, future, and

former employees, officers, directors, shareholders, assigns, agents, trustees, administrators,

executors, insurers, attorneys, and customers.
       2.26    “Request for Exclusion” means the written submission submitted by a Settlement

Class Member to be excluded from the Settlement consistent with the terms of this Agreement.

       2.27    “Settlement” means the settlement set forth in this Agreement between Plaintiffs

and Defendant and each and every exhibit attached hereto.

       2.28    “Settlement Benefit” means the Settlement Fund and the costs of class notice and

claims administration.

       2.29    “Settlement Classes” means and includes the following classes:


                                                 -5-
                                                                             Dec of T. Kashima
                                                                                Ex. A Page 27
           •   “Powder Settlement Class” means and includes all persons in the United States

               (including its states, districts or territories) who purchased a Powder Settlement

               Class Product that had the phrase “lean lipids,” “lean protein,” “lean muscle

               protein,” or “new leaner formula” on the label during the Powder Settlement

               Class Period. Excluded from the Powder Settlement Class are: (1) employees of

               Defendant, including its current and former directors, officers and counsel; (2)

               any entity that has a controlling interest in Defendant; (3) Defendant’s affiliates

               and subsidiaries; and (4) the judge to whom this case is assigned and any member

               of the judge’s immediate family.

           •   “Shake Settlement Class” means and includes all persons in the United States

               (including its states, districts or territories) who purchased a Shake Settlement

               Class Product during the Shake Settlement Class Period or, for members of the

               Michigan subclass only, the Michigan Shake Settlement Class Period. Excluded

               from the Shake Settlement Class are: (1) employees of Defendant, including its

               current and former directors, officers and counsel; (2) any entity that has a

               controlling interest in Defendant; (3) Defendant’s affiliates and subsidiaries; and

               (4) the judge to whom this case is assigned and any member of the judge’s

               immediate family.

       2.30    “Settlement Class Members” means the Plaintiffs and those persons who are

members of the Shake Settlement Class, the Powder Settlement Class, or both, and who do not

submit a timely and valid Request for Exclusion from the Settlement Class.
       2.31    “Settlement Fund” means the $12,000,000 fund consisting of the non-

reversionary cash sum that Defendant will pay to settle this Litigation and obtain a release of all

Released Claims in favor of all Released Parties.

       2.32    “Settlement Notice Date” means ten (10) calendar days after the Preliminary

Approval Order is issued. The Settlement Notice Date may be extended by up to five (5)

additional days, for a total of fifteen (15) days, upon recommendation of the Class Administrator,


                                               -6-
                                                                          Dec of T. Kashima
                                                                             Ex. A Page 28
with the Parties’ approval.
       2.33    “Settlement Website” means the Internet website operated by the Class

Administrator as described in Section 8.03.

      III.    ALL PARTIES RECOMMEND APPROVAL OF THE SETTLEMENT

       3.01    Defendant’s Position on the Conditional Certification of Settlement Class.

Defendant disputes that a litigation class would be manageable and further maintains that the

certified litigation classes will be reversed on appeal. Solely for purposes of avoiding the

expense and inconvenience of further litigation, Defendant does not oppose the certification of

the Settlement Classes for the purposes of only this Settlement. Preliminary certification of the

Settlement Classes will not be deemed a concession that certification of a litigation class is

appropriate, nor will Defendant be precluded from challenging class certification in further

proceedings in this Litigation or in any other action if the Settlement Agreement is not finalized

or finally approved. If the Settlement Agreement is not finally approved by the Court for any

reason whatsoever, the certification of the Settlement Classes will be void, and no doctrine of

waiver, estoppel, or preclusion will be asserted in any litigated certification proceedings in this

Litigation or any other judicial proceeding. No agreements made by or entered into by Defendant

in connection with the Settlement Agreement may be used by Plaintiffs, any Settlement Class

Member, or any other person to establish any of the elements of class certification in any

litigated certification proceedings, whether in this Litigation or any other judicial proceeding.
       3.02    Plaintiffs’ Position on the Conditional Certification of Settlement Class. Plaintiffs

aver that the Court was correct in finding that a litigation class would be manageable and further

maintains that the certified litigation classes will not be reversed on appeal. If the Settlement

Agreement is not finally approved by the Court for any reason whatsoever, the certification of

the Settlement Classes will be void, and no doctrine of waiver, estoppel, or preclusion will be

asserted in any litigated certification proceedings in this Litigation or any other judicial

proceeding. No agreements made by or entered into by Plaintiffs in connection with the

Settlement Agreement may be used by Defendant, other than enforcing the settlement.


                                                 -7-
                                                                            Dec of T. Kashima
                                                                               Ex. A Page 29
         3.03   Plaintiffs’ Belief in the Merits of Case. Plaintiffs believe that the claims asserted
in this Litigation have merit and that the evidence developed to date supports the claims. This

Settlement will in no event be construed or deemed to be evidence of or an admission or

concession on the part of Plaintiffs that there is any infirmity in the claims asserted by Plaintiffs,

or that there is any merit whatsoever to any of the contentions and defenses that Defendant has

asserted.

         3.04   Plaintiffs Recognize the Benefits of Settlement. Plaintiffs recognize and

acknowledge, however, the expense and time that would be required to continue to pursue this

Litigation against Defendant, as well as the uncertainty, risk, and difficulties of proof inherent in

prosecuting such claims on behalf of the Settlement Classes. Plaintiffs have concluded that it is

desirable that this Litigation and any Released Claims be fully and finally settled and released as

set forth in this Settlement. Plaintiffs and Class Counsel believe that the Settlement set forth in

this Agreement confers substantial benefits upon the Settlement Classes and that it is in the best

interests of the Settlement Classes to settle as described herein.

   IV.      SETTLEMENT TERMS AND BENEFITS TO THE SETTLEMENT CLASS

         4.01   Settlement Consideration. CytoSport will pay a non-reversionary cash sum in the

amount of $12,000,000 into the Settlement Fund. This amount will be paid by CytoSport to the

Class Administrator on the Funding Date. In addition, CytoSport will pay the costs of notice and

claims administration. Defendant will pay nothing apart from the Settlement Fund and the costs

of notice and claims administration. CytoSport will also review its manufacturing processes and

protocols to minimize variability of the protein content contained in its ready-to-drink protein

shake products. Finally, CytoSport previously changed the labeling of its protein powder

products to remove the references to “lean” that Plaintiffs challenged in the Litigation.
         4.02   Eligibility for Cash Awards. Cash Awards will be made to Settlement Class

Members who submit a valid claim by the Claims Deadline. Settlement Class Members who

belong to both the Shake Settlement Class and the Powder Settlement Class may submit a

request for a Cash Award from each class.


                                                 -8-
                                                                            Dec of T. Kashima
                                                                               Ex. A Page 30
       4.03    Cash Award Amount for Shake Settlement Class Members. Each Shake

Settlement Class Member may file a claim for a cash payment based on the Shake Settlement

Class Products purchased during the Shake Settlement Class Period. Shake Settlement Class

Members will be entitled to submit a claim for $1 per purchased Shake Settlement Class Product,

subject to pro rata adjustment. Shake Settlement Class Members’ claims without proof of

purchase will be subject to a maximum claim of $25, subject to pro rata adjustment, but Shake

Settlement Class Members’ claims with proof of purchase will have no cap, subject to pro rata

adjustment.

       4.04    Cash Award Amount for Powder Settlement Class members. Each Powder

Settlement Class Member may file a claim for a cash payment based on the Powder Settlement

Class Products purchased during the Powder Settlement Class Period. Powder Settlement Class

Members will be entitled to submit a claim for $3 for each purchase of a product weighing 2 ¾

lbs or less and $5 for each purchase of a product weighing more than 2 ¾ lbs, subject to pro rata

adjustment. Powder Settlement Class Members’ claims without proof of purchase will be subject

to a maximum claim of $25, subject to pro rata adjustment, but Powder Settlement Class

Members’ claims with proof of purchase will have no cap, subject to pro rata adjustment.

       4.05    Pro Rata Adjustment of Cash Awards. If the total value of all Approved Claims

either exceeds or falls short of the funds available for distribution to Class Members, then the

amounts of the cash payments will be reduced or increased pro rata, as necessary, to use all of

the funds available for distribution to Class Members.

       4.06    Second Distribution. If any funds are unclaimed or remain unused after the initial
distribution, those funds will be distributed to Settlement Class Members who cashed the initial

payment, on a pro rata basis, to the extent the cost of such redistribution is considered

economical by the Claims Administrator, Class Counsel, and Defendant as provided for in

Section 10.01d. After the second distribution, or if a second distribution is considered not to be

economical, then any unclaimed or unused funds will be used to offset the costs of Class

Administration.


                                                -9-
                                                                           Dec of T. Kashima
                                                                              Ex. A Page 31
V.     ATTORNEYS’ FEES, COSTS AND PAYMENT TO CLASS REPRESENTATIVES

       5.01    Attorneys’ Fees and Costs. After an agreement was reached among the Parties as

to all principal terms and conditions of this Settlement Agreement, the Parties entered into arm’s-

length discussions regarding attorneys’ fees, costs, and expenses with Class Counsel, including

discussions through and with the assistance of the third-party mediator, David Rotman. Class

Counsel will move the Court for an award of attorneys’ fees and costs not exceeding 33.3%

(one-third) of the Settlement Benefit, to be paid from the Settlement Fund. Class Counsel will

file their motion for fees and expenses and post the motion and all supporting papers on the

Settlement Website no later than fourteen (14) days before the Claims Deadline, Objection

Deadline, and Exclusion Deadline.

       5.02    Payment to Class Representatives. The Class Representatives will ask the Court to

award them a payment for the time, effort, expense, and service that they personally invested in

the Litigation. Defendants will not object to such payment to be paid to the Class Representatives

from the Settlement Fund provided that the payment does not exceed $10,000 per Class

Representative, subject to Court approval. Class Counsel will file the motion for service awards

and post the motion and all supporting papers on the Settlement Website no later than fourteen

(14) days before the Claims Deadline, Objection Deadline, and Exclusion Deadline.

       5.03    Settlement Independent of Award of Fees, Costs and Payment to Class

Representatives. The awards of attorneys’ fees, costs, and payment to the Class Representatives
set forth in Sections 5.01 and 5.02 are subject to and dependent upon the Court’s approval.

However, this Settlement is not dependent or conditioned upon the Court’s approving Plaintiffs’

requests for such payments or awarding the particular amounts sought by Plaintiffs. In the event

the Court declines Plaintiffs’ requests or awards less than the amounts sought, this Settlement

will continue to be effective and enforceable by the Parties.

                             VI.     PRELIMINARY APPROVAL

       6.01    Order of Preliminary Approval. As soon as practicable after the execution of this

Agreement, Plaintiffs will move the Court for entry of the Preliminary Approval Order in


                                               - 10 -
                                                                         Dec of T. Kashima
                                                                            Ex. A Page 32
substantially similar form as the proposed order attached as Exhibit A. In the motion for

preliminary approval, Plaintiffs will request that the Court:

               a.      preliminarily approve the Settlement and this Agreement as fair, adequate,

and reasonable and within the reasonable range of possible final approval;

               b.      approve the forms of Notice and find that the notice program constitutes

the best notice practicable under the circumstances and satisfies due process and Rule 23 of the

Federal Rules of Civil Procedure;

               c.      set the date and time for the Fairness Hearing, which may be continued by
the Court from time to time without further notice; and,

               d.      set the Claims Deadline, Objection Deadline, and Exclusion Deadline.
                              VII.    CLASS ADMINISTRATION

       7.01    Third-Party Class Administrator. The Class Administrator will be responsible for

all matters relating to the administration of this Settlement, as set forth herein. Those

responsibilities include, but are not limited to, giving notice, obtaining new addresses for

returned mail, setting up and maintaining the Settlement Website and toll-free telephone number,

fielding inquiries about the Settlement, acting as a liaison between Settlement Class Members

and the Parties regarding claims information, directing the mailing of Cash Awards to Settlement

Class Members, and any other tasks reasonably required to effectuate the foregoing. The Class

Administrator will provide regular updates on the claims status to counsel for all Parties. Counsel

for all parties and the Class Administrator will reach an agreement for the amounts to be paid to

the Class Administrator for services rendered under this Settlement Agreement before any

undertaking by the Class Administrator.
       7.02    Payment of Notice and Class Administration Costs. Defendant will pay the Class

Administrator for the reasonable costs of Notice and Class Administration in a time and manner

agreed upon by Defendant and the Class Administrator.

                                         VIII. NOTICES

       8.01    Timing of Class Notice. Class Notice will commence within fifteen (15) calendar


                                                - 11 -
                                                                            Dec of T. Kashima
                                                                               Ex. A Page 33
days following entry of the Preliminary Approval Order as described herein.
       8.02    Settlement Notice. The Class Administrator will provide notice through

advertisement in suitable print publications and through targeted internet and social-media based

advertisement. The form of the advertisements shall be agreed to by the Parties with input from

the Class Administrator. The specific notice regime will also be agreed to by the Parties with

input from the Class Administrator. The Class Administrator will propose a notice regime which

is targeted to reach the same demographic as the purchasers of the Class Products.

       8.03    Settlement Website. By the Settlement Notice Date, the Class Administrator will

maintain and administer a dedicated settlement Website containing class information and related

documents. The URL for the Settlement Website shall be selected by the Parties, with the

assistance of the Class Administrator. At a minimum, such documents will include the

Settlement Agreement and attached exhibits, and when filed, the Preliminary Approval Order, all

submissions regarding final settlement approval, attorney’s fees and costs, payment to the Class

Representatives for time and expense, and the Final Approval Order. The Website shall permit

members of the Settlement Class who elect to do so to register online to receive (a) email notice

that the Court has granted Final Approval of the Settlement, (b) updates on the deadlines to

submit Claims and Requests for Exclusion and make Objections, and (c) the status of payments

under the terms of the Settlement. The Website will be taken down and rendered inaccessible by

240 calendar days after the final distribution to class members.
       8.04    Toll-Free Telephone Number. Within ten (10) business days of the issuance of the

Preliminary Approval Order, the Class Administrator will set up a toll-free telephone number for

receiving toll-free calls related to the Settlement. That telephone number will be maintained until

the Exclusion Deadline. After that time, and for a period of ninety (90) calendar days thereafter,

a recording will advise any caller to the toll-free telephone number that details regarding the

Settlement may be reviewed on the related Settlement Website.




                                               - 12 -
                                                                          Dec of T. Kashima
                                                                             Ex. A Page 34
         8.05   CAFA Notice. The Defendant will provide the CAFA Notice and the Class

Administrator will be responsible for serving the required CAFA Notice within ten (10) calendar

days after the filing of the Preliminary Approval Motion.

                                         IX.    CLAIMS

         9.01   Claim Requirements. A maximum of one claim, submitted on a single Claim

Form, may be submitted by each Settlement Class Member. To receive a Cash Award, each

Settlement Class Member must include information in the Claim Form—completed online or in

hard copy mailed to the Settlement Administrator—confirming under penalty of perjury the

following: (i) the number and type of Class Product(s) purchased, and (ii) that the purchase or

purchases were made within the applicable Class Period. Settlement Class Members who qualify

may request a Cash Award from both the Shake Settlement Class and the Powder Settlement

Class.

         9.02   Review of Claim Forms. The Settlement Administrator will be responsible for

reviewing all claims to determine their validity. The Settlement Administrator will reject any

claim that does not comply in any material respect with the instructions on the Claim Form or the

terms of paragraphs 9.01, above, or is submitted after the Claims Deadline.

                              X.      DISTRIBUTION PROCESS

         10.01 Distribution of the Settlement Fund. The Class Administrator will distribute the

funds in the Settlement Fund in the following order and within the time period set forth with

respect to each such payment:

                a.     first, no later than five (5) business days after the Funding Date has been

reached and the Class Representatives and Class Counsel have provided W-9 forms, the Class

Administrator will pay to Class Counsel the attorneys’ fees, costs, expenses, and time and

expense or incentive awards ordered by the Court as set forth in Sections 5.01 and 5.02;

                b.     next, no later than fifteen (15) business days after the Funding Date, the

Class Administrator will pay the Cash Awards to Settlement Class Members pursuant to Section

9;


                                               - 13 -
                                                                          Dec of T. Kashima
                                                                             Ex. A Page 35
               c.      next, if 210 calendar days after the first distribution there are uncashed

checks that would yield an amount that, after administration costs, would allow a second pro rata

distribution to those Settlement Class Members who cashed the first payment check that Class

Counsel and Defendant deem economical under Section 4.06, the Claims Administrator will

distribute any such funds on a pro rata basis to those Settlement Class Members;

               d.      next, if a second pro rata distribution is not made, the uncashed amount

will be used to offset the costs of Class Administration.

               e.      Finally, if a second pro rata distribution is made, the amount of any checks
that remain uncashed 210 calendar days after that distribution will used as provided by the

paragraph above.
       10.02 Mailing of Settlement Checks. Initial Cash Awards will be sent to Settlement

Class Members by the Class Administrator via U.S. mail or through digital payments like PayPal

no later than fifteen (15) business days after the Funding Date. If a settlement check is returned,

the Class Administrator will attempt to obtain a new mailing address for that Settlement Class

Member by taking the steps described in Section 8.03. If, after a second mailing, the settlement

check is again returned, no further efforts need be taken by the Class Administrator to resend the

check. The Class Administrator will advise Class Counsel and counsel for Defendants of the

names of the Settlement Class Members whose checks are returned by the postal service as soon

as practicable. Each original settlement check, whether issued in a first or second distribution,

will be negotiable for one hundred eighty (180) calendar days after it is issued. Upon a timely

request made by a Settlement Class Member, the Class Administrator may re-issue a settlement

check that was issued in either a first or second distribution, provided that the re-issued check

will not be negotiable beyond thirty (30) days or the date that is one hundred eighty (180)

calendar days after the date of issuance of the original check to such Settlement Class Member,

whichever is longer.
       10.03 No Person shall have any claim against Plaintiffs, Class Counsel, the Class

Administrator, Defendant or their counsel, the Released Parties, or any other person designated


                                               - 14 -
                                                                           Dec of T. Kashima
                                                                              Ex. A Page 36
by Class Counsel, the Class Administrator, or the Court to assist in claims administration, based

on the administration of and processing and payment of claims consistent with the terms of this

Settlement Agreement.
                          XI.     EXCLUSIONS AND OBJECTIONS

       11.01 Potential Claimants. Each member of a Settlement Class who does not timely and

validly request exclusion from the Settlement following the procedures required by this

Agreement will be a Settlement Class Member.

       11.02 Exclusions from the Settlement. Members of a Settlement Class who wish to

exclude themselves from that Settlement Class may do so only by submitting a timely, valid

Request for Exclusion to the Class Administrator. To be timely, the Request for Exclusion must

be postmarked by the Exclusion Deadline. To be valid, the Request for Exclusion must (a) be

made in writing; (b) contain the full name and address of the Settlement Class Member; (c) state

to which Settlement Class(es) the Settlement Class Member belongs; (d) state that the Settlement

Class Member wishes to be excluded from the Settlement; and (e) be signed individually by the

Settlement Class Member. All Settlement Class Members who submit a timely, valid Request for

Exclusion will be excluded from the Settlement Classes and will not be bound by the terms of

this Agreement, and all Settlement Class Members who do not submit a timely, valid Request for

Exclusion will be bound by this Agreement and the Judgment, including the releases in Section

14 below.
       11.03 Reporting of Requests for Exclusion. The Class Administrator will provide the

Parties with copies of each Request for Exclusion that it receives and will provide a list of all

Settlement Class Members who have timely and validly excluded themselves from the

Settlement in its declaration filed with the Court, as required by Section 12.01.

       11.04 Objections. Settlement Class Members who wish to object to this Settlement may

do so only by filing a timely, valid Objection with the Court. To be timely, the Objection must be

filed with the Court by the Objection Deadline. To be valid, the Objection must state: (a) the

Settlement Class Member’s full name and address; (b) the class product(s) that the Settlement


                                               - 15 -
                                                                           Dec of T. Kashima
                                                                              Ex. A Page 37
Class Member purchased and the date(s) of purchase; (c) the reasons for the Settlement Class

Member’s Objection and whether he or she intends to appear at the Fairness Hearing on his or

her own behalf or through counsel; (d) evidence of his or her membership in a Settlement Class,

i.e., a receipt for his or her purchase(s) or verification under oath as to the approximate date(s)

and location(s) of his or her purchase(s) of the class product(s); (e) the objector’s signature; and

(f) the signature of the objector’s counsel, if any. Any documents supporting the Objection must

be attached to the Objection. The Parties will have the right to obtain document discovery and

take depositions relevant to any Objection.
       11.05 Fairness Hearing. Any Settlement Class Member who has timely filed an

Objection and stated therein an intent to appear may appear at the Fairness Hearing, either in

person or through an attorney hired at the Settlement Class Member’s own expense, to object to

the fairness, reasonableness, or adequacy of this Agreement or the Settlement.

                    XII.   FINAL APPROVAL AND JUDGMENT ORDER

       12.01 No later than fourteen (14) calendar days before the Fairness Hearing, the Class

Administrator will file with the Court and serve on counsel for all Parties a declaration stating

that the Notice required by the Agreement has been completed in accordance with the terms of

the Preliminary Approval Order, and describe the important aspects of the notice process such as

digital impressions, claims, opt outs, telephone calls etc.

       12.02 If the Court issues the Preliminary Approval Order and all other conditions

precedent to the Settlement have been satisfied, no later than fourteen (14) calendar days before

Fairness Hearing and fourteen (14) days after the Objection Deadline:

               a.      All Parties will request, individually or collectively, that the Court enter

the Final Approval Order in substantially similar form as the proposed order attached as Exhibit

C, with Class Counsel filing a memorandum of points and authorities in support of the motion;

               b.      Defendant may file a memorandum in support of the motion; and

               c.      Class Counsel and Defendant may file memoranda addressing any

Objections submitted to the Settlement.


                                                - 16 -
                                                                           Dec of T. Kashima
                                                                              Ex. A Page 38
       12.03 At the Fairness Hearing, the Court will consider and determine whether the

Settlement should be finally approved as fair, reasonable, and adequate, rule on Objections to the

Settlement, determine whether the fee award to Class Counsel and payment to the Class

Representatives for time and expense should be approved, and determine whether a Judgment

finally approving the Settlement should be entered.

       12.04 This Agreement is subject to and conditioned upon the issuance by the Court of a

Final Approval Order that grants final approval of this Agreement and enters a final Judgment

and:

               a.      finds that the Notice provided satisfies the requirements of due process

and Federal Rule of Civil Procedure Rule 23(e)(1);

               b.      finds that Settlement Class Members have been adequately represented by

the Class Representatives and Class Counsel;

               c.      finds that the Settlement Agreement is fair, reasonable, and adequate with

respect to the Settlement Classes, that each Settlement Class Member will be bound by this

Agreement, including the releases in Section 14.01 and the covenant not to sue in Section 14.04,

and that this Settlement Agreement should be and is approved;

               d.      dismisses with prejudice all claims of the Settlement Class Members

asserted in the Litigation;

               e.      permanently enjoins each and every Settlement Class Member from

bringing, joining, or continuing to prosecute any Released Claims against any of the Defendant

or the Released Parties; and,

               f.      retains jurisdiction of all matters relating to the interpretation,

administration, implementation, effectuation, and enforcement of this Settlement Agreement.
                                  XIII. FINAL JUDGMENT

       13.01 The judgment entered at the Fairness Hearing will be deemed final:

               a.      Thirty (30) calendar days after entry of the Judgment approving the

Settlement if no document is filed within that time seeking appeal, review, or rehearing of the


                                               - 17 -
                                                                         Dec of T. Kashima
                                                                            Ex. A Page 39
Judgment or taking some other action that would extend the time for seeking appeal or review of

the Judgment; or

               b.      If any such document is filed or action is taken, then five (5) business days

after the date upon which all appellate and other resulting proceedings have been finally

terminated in such a manner as to permit the Judgment to take effect in substantially the form

described in Section 12.04.
                                XIV. RELEASE OF CLAIMS

       14.01 Released Claims. Upon the Effective Date, Plaintiffs and each Settlement Class

Member, as well as their respective assigns, heirs, executors, administrators, successors, and

agents, hereby release, resolve, relinquish, and discharge each and all of the Released Parties

from each of the Released Claims (as defined below). The Plaintiffs and the Settlement Class

Members further agree that they will not institute any action or cause of action (in law, in equity

or administratively), suits, debts, liens, or claims, known or unknown, fixed or contingent, which

they may have or claim to have, in state or federal court, in arbitration, or with any state, federal

or local government agency or with any administrative or advisory body, arising from or

reasonably related to the Released Claims. The release does not apply to members of the

Settlement Class who opt out of the Settlement by submitting a valid and timely Request for

Exclusion. “Released Claims” means any and all claims, causes of action, suits, obligations,

debts, demands, agreements, promises, liabilities, damages, losses, controversies, costs,

expenses, and attorneys’ fees of any nature whatsoever, whether based on any federal law, state

law, common law, territorial law, foreign law, contract, rule, regulation, any regulatory

promulgation (including, but not limited to, any opinion or declaratory ruling), common law, or

equity, whether known or unknown, suspected or unsuspected, asserted or unasserted, foreseen

or unforeseen, actual or contingent, liquidated or unliquidated, punitive or compensatory, that

arise out of or relate in any way to the claims asserted or the factual allegations made in the

Amended Complaint in this Action, including without limitation the marketing, advertising,

promotion, or distribution of the Class Products and the purchase of any of the Class Products at


                                               - 18 -
                                                                           Dec of T. Kashima
                                                                              Ex. A Page 40
any time during the Class Period.
        14.02 Waiver of Unknown Claims. Without limiting the foregoing, the Released Claims

specifically extend to claims that Plaintiffs and Settlement Class Members do not know or

suspect to exist in their favor at the time that the Settlement and the releases contained therein

become effective. This Section constitutes a waiver, without limitation as to any other applicable

law, of Section 1542 of the California Civil Code, which provides:

        A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
        CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
        TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
        THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD
        HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
        THE DEBTOR OR RELEASED PARTY.
This Section also constitutes a waiver of any other law of any jurisdiction (domestic or foreign)

or principle of common law that is similar, comparable, or equivalent to Section 1542.
        14.03 Acknowledgement of Waiver of Unknown Claims. Plaintiffs and the Settlement

Class Members understand and acknowledge the significance of their waivers of California Civil

Code Section 1542 and similar federal and state statutes, case law, rules, or regulations relating

to limitations on releases. In connection with such waivers and relinquishment, Plaintiffs and the

Settlement Class Members acknowledge that they are aware that they may hereafter discover

facts in addition to, or different from, those facts that they now know or believe to be true with

respect to the subject matter of the Settlement, but that it is their intention to release fully, finally,

and forever all Released Claims with respect to the Released Parties, and in furtherance of such

intention, the releases of the Released Claims will remain in effect notwithstanding the discovery

or existence of any such additional or different facts.

        14.04 Covenant Not to Sue. Plaintiffs agree and covenant, and each Settlement Class

Member will be deemed to have agreed and covenanted, not to sue any Released Party with

respect to any of the Released Claims or any claims in connection with the Action, or otherwise

to assist others in doing so, and agree to be forever barred from doing so, in any court of law or

equity, or any other forum.


                                                  - 19 -
                                                                               Dec of T. Kashima
                                                                                  Ex. A Page 41
                          XV.     TERMINATION OF AGREEMENT

       15.01 Either Plaintiffs or Defendant May Terminate the Agreement. Plaintiffs (by

unanimous agreement of all Plaintiffs) and Defendant will each have the right to unilaterally

terminate this Agreement by providing written notice of their election to do so (“Termination

Notice”) to all other Parties hereto within ten (10) business days of any of the following

occurrences:

               a.       the Court rejects, materially modifies, materially amends or changes, or

declines to issue a Preliminary Approval Order or a Final Approval Order with respect to the

Settlement Agreement;

               b.      an appellate court reverses the Final Approval Order, and the Settlement

Agreement is not reinstated without material change by the Court on remand;

               c.      any court incorporates terms into, or deletes or strikes terms from, or

modifies, amends, or changes the Preliminary Approval Order, the Final Approval Order, or the

Settlement Agreement in a way that Plaintiffs or Defendant reasonably consider material, unless

the modification or amendment is accepted in writing by all Parties, except that, as provided

above, the Court’s approval of attorneys’ fees and costs and service awards, or their amounts, is

not a condition of the Settlement; or

       15.02 Revert to Status Quo If Plaintiffs or Defendant Terminates. If either Plaintiffs or

Defendant terminates this Agreement as provided in Section 15.01, the Agreement will be of no

force and effect; the Parties’ rights and defenses will be restored, without prejudice, to their

respective positions as if this Agreement had never been executed; and any orders entered by the

Court in connection with this Agreement will be vacated. However, any payments made to the

Class Administrator for services rendered to the date of termination will not be refunded to

Defendant.
       15.03 Defendant’s Option to Terminate. If more than 250 class members opt out of the

settlement, CytoSport has the right in its sole discretion, but not the obligation, to terminate the

settlement and revert to the status quo ante.


                                                - 20 -
                                                                            Dec of T. Kashima
                                                                               Ex. A Page 42
                            XVI. NO ADMISSION OF LIABILITY

        16.01 Defendant denies any liability or wrongdoing of any kind associated with the

claims alleged in the Amended Complaint. Defendant has denied and continues to deny each and

every material factual allegation and all claims asserted against it in the Litigation. Nothing

herein will constitute an admission of wrongdoing or liability, or of the truth of any allegations in

the Litigation. Nothing herein will constitute an admission by Defendant that the Litigation is

properly brought on a class or representative basis, or that classes may be certified, other than for

settlement purposes. To this end, the Settlement of the Litigation, the negotiation and execution

of this Agreement, and all acts performed or documents executed pursuant to or in furtherance of

the Settlement are not, will not be deemed to be, and may not be used as an admission or

evidence of: (i) any wrongdoing or liability on the part of Defendant or of the truth of any of the

allegations in the Litigation; (ii) any fault or omission on the part of Defendant in any civil,

criminal, or administrative proceeding in any court, arbitration forum, administrative agency, or

other tribunal; or (iii) the appropriateness of these or similar claims for class certification.

        16.02 Pursuant to Federal Rule of Evidence Rule 408 and any similar provisions under

the laws of any state, neither this Agreement nor any related documents filed or created in

connection with this Agreement will be admissible in evidence in any proceeding, except as

necessary to approve, interpret, or enforce this Agreement.

                                    XVII. MISCELLANEOUS
        17.01 Entire Agreement. This Agreement, the exhibits hereto, and the confidential

termination provision referenced in Section 15.03 above constitute the entire agreement between

the Parties. No representations, warranties, or inducements have been made to any of the Parties,

other than those representations, warranties, and inducements contained in this Agreement.

        17.02 Governing Law. This Agreement will be governed by the laws of the State of

California.

        17.03   Jurisdiction. The Court will retain continuing and exclusive jurisdiction over the

Parties to this Agreement, including the Plaintiffs and all Settlement Class Members, for


                                                 - 21 -
                                                                             Dec of T. Kashima
                                                                                Ex. A Page 43
purposes of the administration and enforcement of this Agreement.
       17.04 No Construction Against Drafter. This Agreement was drafted jointly by the

Parties and, in construing and interpreting this Agreement, no provision of this Agreement will

be construed or interpreted against any Party based upon the contention that this Agreement or a

portion of it was purportedly drafted or prepared by that Party.

       17.05 Resolution of Disputes. The Parties will cooperate in good faith in the

administration of this Settlement and use their best efforts to promptly file a Motion for

Preliminary Approval with the Court and to take any other actions required to effectuate this

Settlement. Any unresolved dispute regarding the administration of this Agreement will be

decided by the Court or by a mediator upon agreement of the Parties.

       17.06 Counterparts. This Agreement may be signed in counterparts, and the separate

signature pages executed by the Parties and their counsel may be combined to create a document

binding on all of the Parties and together will constitute one and the same instrument.

       17.07 Time Periods. The time periods and dates described herein are subject to Court

approval and may be modified upon order of the Court or written stipulation of the Parties.

       17.08 Authority. Each person executing this Settlement Agreement on behalf of any of

the Parties hereto represents that such person has the authority to so execute this Agreement.

       17.09 No Oral Modifications. This Agreement may not be amended, modified, altered,

or otherwise changed in any manner, except by a writing signed by all of the duly authorized

agents of Defendant and Plaintiffs and approved by the Court. After entry of the Final Approval

Order and Judgment, the Parties may by written agreement amend this Settlement Agreement

and its implementing documents (including all exhibits hereto) without further notice to the

Class or approval by the Court if such changes are consistent with the Court’s Final Order and

Final Judgment and do not materially alter, reduce, or limit the rights of Settlement Class

Members.
       17.10 Publicity and Confidentiality. The Parties agree that they will not initiate any

publicity of the Settlement, except that, after the judgment becomes final, as defined in Section


                                               - 22 -
                                                                          Dec of T. Kashima
                                                                             Ex. A Page 44
13.01, counsel may post the settlement on their law firm websites and submit the settlement to

Michigan Lawyers Weekly, but all descriptions of the case and settlement must be accurate.

Notice of the Settlement will be delivered exclusively through the notice process set forth in

Section 8, above. Plaintiffs and Class Counsel, in responding to inquiries about the Litigation,

shall not disparage Defendant or its products, and shall provide only accurate factual information

about the Settlement.
       17.11 Notices. Unless otherwise stated herein, any notice to the Parties required or

provided for under this Agreement will be in writing and may be sent by electronic mail or hand

delivery, postage prepaid, as follows:

       If to Class Counsel:

               Jason J. Thompson
               SOMMERS SCHWARTZ P.C.
               jthompson@sommerspc.com
               One Towne Square, 17th Floor
               Southfield, MI 48076
               Telephone: (248) 355-0300
               Nick Suciu III
               BARBAT, MANSOUR & SUCIU PLLC
               nicksuciu@bmslawyers.com
               1644 Bracken Rd.
               Bloomfield Hills, MI 48302
               Telephone: (313) 303-3472
               Trenton R. Kashima
               trk@classactionlaw.com
               FINKELSTEIN & KRINSK LLP
               550 West C St., Suite 1760
               San Diego, California 92101
               Telephone: (619) 238-1333
               Facsimile: (619) 238-5425




                                               - 23 -
                                                                          Dec of T. Kashima
                                                                             Ex. A Page 45
If to counsel for Settling Defendant CytoSport, Inc.:
       Aaron D. Van Oort
       aaron.vanoort@faegrebd.com
       FAEGRE BAKER DANIELS
       2200 Wells Fargo Center
       90 South Seventh Street
       Minneapolis, Minnesota 55402-3901
       Telephone: (612) 766-7000




                                       - 24 -
                                                        Dec of T. Kashima
                                                           Ex. A Page 46
       IN WITNESS WHEREOF, the Parties hereto have caused this Settlement Agreement to

be executed, dated as of May __, 2019.


            05/10/2019
DATED: May __, 2019                      Plaintiff Chayla Clay




                                                   _________________________________


DATED: May __, 2019                      Plaintiff Chris Roman




                                                   _________________________________



DATED: May __, 2019                      Plaintiff Erica Erlichman




                                                   _________________________________



DATED: May __, 2019                      Plaintiff Logan Reichert




                                                   _________________________________




                                          - 25 -
                                                                     Dec of T. Kashima
                                                                        Ex. A Page 47
       IN WITNESS WHEREOF, the Parties hereto have caused this Settlement Agreement to

be executed, dated as of May __, 2019.



DATED: May __, 2019                      Plaintiff Chayla Clay




                                                   _________________________________


        10
DATED: May __, 2019                      Plaintiff Chris Roman




                                                   _________________________________



DATED: May __, 2019                      Plaintiff Erica Erlichman




                                                   _________________________________



DATED: May __, 2019                      Plaintiff Logan Reichert




                                                   _________________________________




                                          - 25 -
                                                                     Dec of T. Kashima
                                                                        Ex. A Page 48
Dec of T. Kashima
   Ex. A Page 49
       IN WITNESS WHEREOF, the Parties hereto have caused this Settlement Agreement to

be executed, dated as of May __, 2019.



DATED: May __, 2019                      Plaintiff Chayla Clay




                                                   _________________________________


DATED: May __, 2019                      Plaintiff Chris Roman




                                                   _________________________________



DATED: May __, 2019                      Plaintiff Erica Erlichman




                                                   _________________________________

            05/12/2019

DATED: May __, 2019                      Plaintiff Logan Reichert




                                                   _________________________________




                                          - 25 -
                                                                     Dec of T. Kashima
                                                                        Ex. A Page 50
Dec of T. Kashima
   Ex. A Page 51
APPROVED AS TO FORM AND CONTENT:


DATED: May    , 2019          FAEGRE BAKER DANIELS LLP




                              By

                                   Aaron D. Van Oort

                                   Attorney for Defendant CytoSport, Inc.


DATED: May 10, 2019           SOMMERS SCHWARTZ P.C.

                              By

                                   Jason J. Thompson

                                   Attorney for Plaintiffs and Class Members



DATED: May   , 2019           FINKELSTEIN & KRINSK LLP

                              By
                                   Trenton R. Kashima

                                   Attorney for Plaintiffs and Class Members


DATED: May   , 2019           BARBAT MANSOUR & SUCIU PLLC

                              By

                                   Nick Suciu III

                                   Attorney for Plaintiffs and Class Members




                              - 27 -
                                                          Dec of T. Kashima
                                                             Ex. A Page 52
APPROVED AS TO FORM AND CONTENT:



DATED: May _,2019             FAEGRE BAKER DANIELS LLP




                              By

                                   Aaron D. Van Oort

                                   Attorney for Defendant CytoSport, Inc.



DATED: May _,2019             SOMMERS SCHWARTZP.C



                                   Jason J. Thompson

                                   Attomey for Plaintiffs and Class Members



DATED: tvUy IQZOS                                       SK LLP



                                   Trenton R. Kashima

                                   Attorney for Plaintiffs and Class Members



DATED: May _,2019             BARBAT MANSOUR & SUCIU PLLC



                                   Nick Suciu III

                                   Attomey for Plaintiffs and Class Members




                               -27 -


                                                          Dec of T. Kashima
                                                             Ex. A Page 53
10




     Dec of T. Kashima
        Ex. A Page 54
EXHIBIT A




            Dec of T. Kashima
               Ex. A Page 55
 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT

 9                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHAYLA CLAY, ERICA                     )
                                            ) CASE NO. 3-15-cv-00165-L-DHB
12   EHRLICHMAN, LOGAN REICHERT,            )
     and CHRIS ROMAN, individually and      ) ORDER (1) CONDITIONALLY
13   on behalf                              ) CERTIFYING SETTLEMENT
                                            ) CLASSES, (2) PRELIMINARILY
14   of all others similarly situated,      ) APPROVING CLASS ACTION
                                            ) SETTLEMENT, (3) APPROVING
15                           Plaintiffs,    ) NOTICE PLAN, AND (4) SETTING
                                            ) FINAL APPROVAL HEARING
16        v.                                )
                                            )
17   CYTOSPORT, INC., a California          ) Judge:        M. James Lorenz
     corporation,                           )
18                                          ) Action Filed: January 23, 2015
                             Defendant.     )
19                                          )
                                            )
20
21
22
23
24
25
26
27
28

      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                   No.: 3:15-cv-00165-L-DHB  Dec of T. Kashima
                                                                 Ex. A Page 56
 1         This matter came before the Court on Class Plaintiffs’ motion for preliminary
 2   approval of the proposed class action settlement of Clay et al. v. CytoSport, Inc., Civ.
 3   No 3:15-cv-00165 (S.D. Cal.) (the “Litigation”). The Amended Complaint was filed
 4   in this Court by Plaintiffs Chayla Clay, Erica Erlichman, Chris Roman, and Logan
 5   Reichert on behalf of themselves and all others similarly situated against CytoSport,
 6   Inc. (“CytoSport”). Based on this Court’s review of the Parties’ Settlement
 7   Agreement and Release (the “Agreement” or “Settlement Agreement”), Class
 8   Plaintiffs’ Motion for Preliminary Approval of Settlement, and the arguments of
 9   counsel, THE COURT HEREBY FINDS AND ORDERS AS FOLLOWS:
10           1.    Settlement Terms. Unless otherwise defined herein, all terms in this
11    Order shall have the meanings ascribed to them in the Agreement.
12           2.    Jurisdiction. The Court has jurisdiction over the subject matter of the
13    Litigation, the Parties, and all Settlement Class Members.
14           3.    Scope of Settlement. The Agreement resolves all claims alleged in the
15    Amended Complaint filed in the Southern District of California on March 15, 2017.
16    See Clay et al. v. CytoSport, Inc., Civ. No 3:15-cv-00165, Dkt. 156.
17           4.    Preliminary Approval of Proposed Settlement Agreement. The Court
18    has conducted a preliminary evaluation of the Settlement as set forth in the
19    Agreement for fairness, adequacy, and reasonableness. Based on this preliminary
20    evaluation, the Court finds that: (i) the Agreement is fair, reasonable, and adequate,
21    and within the range of possible approval considering the possible damages at issue
22    and defenses to overcome; (ii) the Agreement has been negotiated in good faith at
23    arm’s length between experienced attorneys familiar with the legal and factual
24    issues of this case, and utilizing the assistance of a mediator; and (iii) with respect
25    to the forms of notice of the material terms of the Agreement to Settlement Class
26    Members for their consideration and reaction (Ex B to the Agreement), that notice
27    is appropriate and warranted. Therefore, the Court grants preliminary approval of
28    the Settlement.
                                               2
      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                   No.: 3:15-cv-00165-L-DHB  Dec of T. Kashima
                                                                       Ex. A Page 57
 1          5.       Class Certification for Settlement Purposes Only. The Court, pursuant
 2    to Rule 23(a) and Rule 23(b)(3) of the Federal Rules of Civil Procedure,
 3    conditionally certifies, for purposes of this Settlement only, the following
 4    Settlement Classes:
 5                 (a)    A “Shake Class”
 6
 7               All persons in the United States (including its states, districts or
                 territories) who purchased Cytosport Whey Isolate Protein
 8               Drink; Monster Milk: Protein Power Shake; Genuine Muscle
                 Milk: Protein Nutrition Shake; and Muscle Milk Pro Series 40:
 9               Mega Protein Shake from January 23, 2011 to the date of entry
                 of this Order. For members of the Michigan subclass only, the
10               starting date of the class period will be January 23, 2009.
                 Excluded from the Settlement Class are Defendant and any
11               affiliate or subsidiary of Defendant, and any entities in which
                 Defendant has a controlling interest, as well as all persons who
12               validly exclude themselves from the Settlement Class.
13
                   (b)    a “Powder Class”
14
15               All persons in the United States (including its states, districts, or
16               territories) who purchased Muscle Milk: Lean Muscle Protein
                 Powder; Muscle Milk Light: Lean Muscle Protein Powder;
17               Muscle Milk Naturals: Nature’s Ultimate Lean Muscle Protein;
                 Muscle Milk Gainer; High Protein Gainer Powder Drink Mix;
18               Muscle Milk Pro Series 50: Lean Muscle Mega Protein Powder;
                 and Monster Milk: Lean Muscle Protein Supplement that had the
19               phrase “lean lipids,” “lean protein,” “lean muscle protein,” or
                 “new leaner formula” on the label from January 23, 2011 to
20               December 31, 2018. Excluded from the Settlement Class are
                 Defendant and any affiliate or subsidiary of Defendant, and any
21               entities in which Defendant has a controlling interest, as well as
                 all persons who validly exclude themselves from the Settlement
22               Class.

23
            6.       In connection with this conditional certification, and based on the facts
24
      outlined in the brief and declarations filed with the motion for preliminary approval,
25
      and in this Court’s prior order granting certification of litigation classes (ECF No.
26
      210), the Court makes the following preliminary findings:
27
                   (a)    The Settlement Classes appear to be so numerous that joinder of
28
     all members is impracticable;               3
      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                   No.: 3:15-cv-00165-L-DHB  Dec of T. Kashima
                                                                         Ex. A Page 58
 1                (b)   There appear to be questions of law or fact common to the
 2   Settlement Classes for purposes of determining whether the Settlement should be
 3   approved;
 4                (c)   Class Plaintiffs’ claims appear to be typical of the claims being
 5   resolved through the Settlement;
 6                (d)   Class Plaintiffs appear to be capable of fairly and adequately
 7   protecting the interests of all members of the Settlement Classes in connection with
 8   the Settlement;
 9                (e)   For purposes of determining whether the Settlement Agreement is
10   fair, reasonable, and adequate, common questions of law and fact appear to
11   predominate over questions affecting only individual persons in the Settlement
12   Classes. Accordingly, the Settlement Classes appear to be sufficiently cohesive to
13   warrant settlement by representation; and
14                (f)   For purposes of settlement, certification of the Settlement Classes
15   appears to be superior to other available methods for the fair and efficient settlement
16   of the claims of the Settlement Classes.
17           7.     Class Representatives. The Court appoints Chayla Clay, Erica
18    Erlichman, Chris Roman, and Logan Reichert as Representatives of the Settlement
19    Classes pursuant to Rule 23 of the Federal Rules of Civil Procedure.
20           8.     Class Counsel. The Court appoints Jason J. Thompson of Sommers
21    Schwartz P.C., Nick Suciu III of Barbat Mansour & Suciu PLLC, and Trenton R.
22    Kashima of Finkelstein & Krinsk LLP as Class Counsel (collectively “Class
23    Counsel”) pursuant to Rule 23 of the Federal Rules of Civil Procedure.
24           9.     Final Approval Hearing. At [time] on [date], in courtroom 5B of the
25    United States Courthouse, 221 West Broadway, San Diego, California 92101, or at
26    such other date and time later set by Court Order, this Court will hold a Final
27    Approval Hearing on the fairness, adequacy, and reasonableness of the Agreement
28    and to determine whether (i) final approval of the Settlement embodied by the
                                              4
      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                   No.: 3:15-cv-00165-L-DHB  Dec of T. Kashima
                                                                      Ex. A Page 59
 1   Agreement should be granted, and (ii) Class Counsel’s application for attorneys’
 2   fees and expenses, and incentive awards to Class Representatives should be granted,
 3   and in what amount. No later than [date], which is at least fourteen days prior to the
 4   Claims Deadline, Exclusion Deadline, and Objection Deadline, Class Plaintiffs
 5   must file motion papers in support of Class Counsel’s application for attorneys’ fees
 6   and expenses and the incentive awards to the Class Representatives. No later than
 7   [date], which is at least fourteen days prior to the Final Fairness Hearing, Class
 8   Plaintiffs must file motion papers in support of final approval of the Settlement and
 9   respond to any written objections. Defendant may (but is not required to) file papers
10   in support of final approval of the Settlement, so long as it does so no later than
11   [date], which is fourteen (14) days prior to the Final Approval Hearing.
12         10.    Settlement Claims Administrator. Pursuant to the Agreement, Angeion
13   Group (“Angeion”) is hereby appointed as Claims Administrator and shall be
14   required to perform all the duties of the Claims Administrator as set forth in the
15   Agreement and this Order.
16         11.    Class Notice. The Court approves the proposed Notice Plan for giving
17   notice to the Settlement Class through publication, both print and digital, and
18   through the establishment of a Settlement Website, as more fully described in the
19   Agreement. The Notice Plan, in form, method, and content, complies with the
20   requirements of Rule 23 and due process, and constitutes the best notice practicable
21   under the circumstances. The Court hereby directs the Parties and the Claims
22   Administrator to commence all aspects of the Notice Plan no later than [date], in
23   accordance with the terms of the Agreement.
24         12.     The Claims Administrator will file with the Court by no later than
25   [date], which is fourteen (14) days prior to the Final Approval Hearing, proof that
26   Notice was provided in accordance with the Agreement and this Order, as well as
27   proof that notice was provided to the appropriate State and federal officials pursuant
28   to the Class Action Fairness Act, 28 U.S.C. § 1715.
                                            5
     ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                  No.: 3:15-cv-00165-L-DHB  Dec of T. Kashima
                                                                     Ex. A Page 60
 1         13.   Objection and Exclusion Deadline. Settlement Class Members who
 2   wish either to object to the Settlement or to exclude themselves from the Settlement
 3   must do so by the Objection Deadline and Exclusion Deadline of [date], both of
 4   which are seventy-five (75) calendar days after the Settlement Notice Date. The
 5   Objection Deadline and Exclusion Deadline may be extended by up to fifteen (15)
 6   calendar days, by agreement of the Parties. Settlement Class Members may not both
 7   object to and exclude themselves from the Settlement. If a Settlement Class
 8   Member submits both a Request for Exclusion and an Objection, the Request for
 9   Exclusion will be controlling.
10         14.   Exclusion from the Settlement Class. To submit a Request for
11   Exclusion, Settlement Class Members must follow the directions in the Notice and
12   send a compliant request to the Claims Administrator at the address designated in
13   the Class Notice by the Exclusion Deadline. To be valid, the Request for Exclusion
14   must (a) be made in writing; (b) contain the full name and address of the Settlement
15   Class Member; (c) state to which Settlement Class(es) the Settlement Class Member
16   belongs; (d) state that the Settlement Class Member wishes to be excluded from the
17   Settlement; and (e) be signed individually by the Settlement Class Member. No
18   Request for Exclusion will be valid unless all of the information described above is
19   included. No Settlement Class Member, or any person acting on behalf of or in
20   concert or participation with that Settlement Class Member, may exclude any other
21   Settlement Class Member from the Settlement Class.
22         15.   If a timely and valid Request for Exclusion is made by a Settlement
23   Class Member, then that person will not be a Settlement Class Member, and the
24   Agreement and any determinations and judgments concerning it will not bind the
25   excluded person.
26         16.   All Settlement Class Members who do not exclude themselves from
27   the Settlement by submitting a Request for Exclusion by [date], in accordance with
28
                                            6
     ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                  No.: 3:15-cv-00165-L-DHB  Dec of T. Kashima
                                                                   Ex. A Page 61
 1   the terms set forth in the Agreement will be bound by all determinations and
 2   judgments concerning the Agreement.
 3         17.    Objections to the Settlement. To object to the Settlement, Settlement
 4   Class Members must follow the directions in the Notice and file a written Objection
 5   with the Court by the Objection Deadline. In the written Objection, the Settlement
 6   Class Member must state (a) the Settlement Class Member’s full name and address;
 7   (b) the class product(s) that the Settlement Class Member purchased and the date(s)
 8   of purchase; (c) the reasons for the Settlement Class Member’s Objection and
 9   whether he or she intends to appear at the Fairness Hearing on his or her own behalf
10   or through counsel; (d) evidence of his or her membership in a Settlement Class,
11   i.e., a receipt for his or her purchase(s) or verification under oath as to the
12   approximate date(s) and location(s) of his or her purchase(s) of the class product(s);
13   (e) the objector’s signature; and (f) the signature of the objector’s counsel, if any.
14   Any documents supporting the Objection must also be attached to the Objection. No
15   Objection will be valid unless all of the information described above is included.
16   Copies of all papers filed with the Court must be delivered by the objector to Class
17   Counsel and counsel for Defendant on the same day. The Parties will have the right
18   to depose any objector to assess whether the objector has standing.
19         18.    If a Settlement Class Member does not submit a written Objection to
20   the proposed Settlement or the application of Class Counsel for attorneys’ fees and
21   expenses or the incentive awards in accordance with the deadline and procedure set
22   forth in the Notice and this Order, but the Settlement Class Member wishes to
23   appear and be heard at the Final Approval Hearing, the Settlement Class Member
24   must (i) file a notice of intention to appear with the Court; (ii) serve a copy upon
25   Class Counsel and Counsel for Defendant no later than the Objection Deadline; and
26   (iii) comply with all other requirements of the Court for such an appearance.
27         19.    Any Settlement Class Member who fails to comply with Paragraphs 17
28   and 18 (and as detailed in the Notice) will not be permitted to object to the
                                             7
     ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                  No.: 3:15-cv-00165-L-DHB  Dec of T. Kashima
                                                                       Ex. A Page 62
 1   Agreement at the Final Approval Hearing, will be foreclosed from seeking any
 2   review of the Agreement by appeal or other means, will be deemed to have waived
 3   his, her, or its objections, and will be forever barred from making any objections in
 4   the Action or any other related action or proceeding. All members of the Settlement
 5   Classes, except those members of the Settlement Classes who submit timely
 6   Requests for Exclusion, will be bound by all determinations and judgments in the
 7   Litigation, whether favorable or unfavorable to the Settlement Classes.
 8         20.    Submission of Claims. To receive a cash award, Settlement Class
 9   Members must follow the directions in the Notice and file a claim with the Class
10   Administrator by the Claims Deadline of [date], which is seventy-five (75) calendar
11   days after the Settlement Notice Date. The Claims Deadline may be extended by up
12   to fifteen (15) calendar days, by agreement of the Parties. Settlement Class
13   Members who do not submit a claim will not receive a cash award but will be
14   bound by the Settlement.
15         21.    Stay of Other Proceedings. Pending the final determination of whether
16   the Settlement should be approved, all pre-trial proceedings and briefing schedules
17   in the Litigation are stayed. If the Settlement is terminated or final approval does
18   not for any reason occur, the stay will be immediately terminated.
19         22.    Pending the final determination of whether the Settlement should be
20   approved, the Settlement Class Representatives and all Settlement Class Members
21   are hereby stayed and enjoined from commencing, pursuing, maintaining,
22   enforcing, or prosecuting, either directly or indirectly, any Released Claims in any
23   judicial, administrative, arbitral, or other forum, against any of the Released Parties.
24   Such injunction will remain in force until Final Approval or until such time as the
25   Parties notify the Court that the Settlement has been terminated. Nothing herein will
26   prevent any Settlement Class Member, or any person actually or purportedly acting
27   on behalf of any Settlement Class Member(s), from taking any actions to stay or
28   dismiss any Released Claim(s). This injunction is necessary to protect and
                                            8
     ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                  No.: 3:15-cv-00165-L-DHB  Dec of T. Kashima
                                                                     Ex. A Page 63
 1   effectuate the Agreement, this Preliminary Approval Order, and the Court’s
 2   flexibility and authority to effectuate the Agreement and to enter Judgment when
 3   appropriate, and is ordered in aid of this Court’s jurisdiction and to protect its
 4   judgments. This injunction does not apply to any person who files a Request for
 5   Exclusion pursuant to Paragraphs 14 and 15 of the Order.
 6         23.    If the Settlement is not approved or consummated for any reason
 7   whatsoever, the Settlement and all proceedings in connection with the Settlement
 8   will be without prejudice to the right of Defendant or the Class Representatives to
 9   assert any right or position that could have been asserted if the Agreement had
10   never been reached or proposed to the Court, except insofar as the Agreement
11   expressly provides to the contrary. In such an event, the Parties will return to the
12   status quo ante in the Litigation and the certification of the Settlement Classes will
13   be deemed vacated. The certification of the Settlement Classes for settlement
14   purposes will not be considered as a factor in connection with any subsequent class
15   certification issues.
16         24.    No Admission of Liability. The Agreement and any and all
17   negotiations, documents, and discussions associated with it, will not be deemed or
18   construed to be an admission or evidence of any violation of any statute, law, rule,
19   regulation, or principle of common law or equity, or of any liability or wrongdoing
20   by Defendant, or the truth of any of the claims. Evidence relating to the Agreement
21   will not be discoverable or used, directly or indirectly, in any way, whether in the
22   Litigation or in any other action or proceeding, except for purposes of
23   demonstrating, describing, implementing, or enforcing the terms and conditions of
24   the Agreement, this Order, and the Final Order of Dismissal.
25         25.    Reasonable Procedures to Effectuate the Settlement. Counsel are
26   hereby authorized to use all reasonable procedures in connection with approval and
27   administration of the Settlement that are not materially inconsistent with this Order
28   or the Agreement, including making, without further approval of the Court, minor
                                          9
     ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                  No.: 3:15-cv-00165-L-DHB  Dec of T. Kashima
                                                                      Ex. A Page 64
 1    changes to the form or content of the Notice and Claim Form and other exhibits that
 2    they jointly agree are reasonable and necessary. The Court reserves the right to
 3    approve the Agreement with such modifications, if any, as may be agreed to by the
 4    Parties without further notice to the members of the Class.
 5           26.    Schedule of Future Events. Accordingly, the following are the
 6    deadlines by which certain events must occur:
 7   Date or Number of Days                         Event
 8   from Event
     TBD by Court           Entry of Preliminary Approval Order
 9
     15 days from entry of  Deadline to Provide Class Notice
10   Preliminary Approval
     Order
11
12   61 days from issuance of    Deadline for Class Plaintiffs’ Motion for Attorneys’
     Class Notice                Fees and Incentive Awards
13
     75 days from issuance of    Deadline for Class Members to submit Claims
14   Class Notice
15   75 days from issuance of    Deadline for Class Members to file Objections or
     Class Notice                submit Requests for Exclusion
16   Within 14 days of Final     Deadline for Parties to File the Following:
17   Fairness Hearing               (1) List of Class Members who Made Timely and
                                        Proper Requests for Exclusion;
18                                  (2) Proof of Class Notice and CAFA Notice; and
19                                  (3) Motion and Memorandum in Support of Final
                                        Approval, including responses to any
20                                      Objections.
21
     TBD by Court. On the        Final Fairness Hearing
22   first available hearing
23   date that is at least 120
     days after entry of
24   Preliminary Approval
25   Order
26
27
28
                                             10
      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                   No.: 3:15-cv-00165-L-DHB  Dec of T. Kashima
                                                                    Ex. A Page 65
     SO ORDERED.
 1
 2
 3   Dated:______________________       _____________________________________
                                        Hon. James Lorenz
 4
                                        United States District Court Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           11
      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                   No.: 3:15-cv-00165-L-DHB  Dec of T. Kashima
                                                                 Ex. A Page 66
EXHIBIT B




            Dec of T. Kashima
               Ex. A Page 67
              United States District Court for the Southern District of California

If you purchased CytoSport and/or Muscle Milk Ready-To-
Drink Shake Products or Muscle Milk Protein Powder
Products, you could receive a cash payment as part of a class
action settlement.
        A federal court authorized this notice. This is not a solicitation from a lawyer.
 •   A Proposed Settlement has been reached in a class action lawsuit. Purchasers of certain
     CytoSport/Muscle Milk Protein Ready-To-Drink Shake and Muscle Milk Protein Powder
     products have sued CytoSport, Inc. (“Defendant” or “CytoSport”), alleging that it made false
     and misleading statements about the protein content of the Ready-To-Drink products and
     allegedly misleading “Lean” and “L-Glutamine” claims on the Protein Powder products.
     CytoSport denies the Plaintiffs’ allegations and any wrongdoing.
 •   The Proposed Settlement creates a $12 million settlement fund from which to pay Class
     Member claims and other costs and expenses related to the litigation and settlement as
     detailed below.
 •   You are a Class Member if you purchased any of the following products (the “Products”)
     during the relevant time period:
      The Shake Class definition includes all persons in the United States (including its
      states, districts or territories) who purchased Defendant’s:
     • CytoSport Whey Isolate               • Monster Milk: Protein  • Genuine Muscle Milk:
       Protein Drink                          Power Shake               Protein Nutrition Shake
     • Muscle Milk Pro Series 40            • Mega Protein Shake
      from January 23, 2011 to the date of entry of the Preliminary Approval Order (“Shake
      Class”). For individuals who purchased the products in Michigan, the starting date of
      the class period will be January 23, 2009.

      The Powder Class definition includes all persons in the United States (including its
      states, districts or territories) who purchased any of the following powder products
      that had the phrase “lean lipids,” “lean protein,” “lean muscle protein,” or “new leaner

     • Muscle Milk: Lean                    • Muscle Milk Light: Lean
      formula” on the label:
                                                                                 • Muscle Milk Naturals:
       Muscle Protein Powder                  Muscle Protein Powder                Nature’s Ultimate Lean

     • Muscle Milk Gainer
                                                                                   Muscle Protein
                                            • High Protein Gainer

     • Lean Muscle Mega Protein             • Monster Milk: Lean Muscle          • Muscle Milk Pro Series 50
                                              Powder Drink Mix

       Powder                                 Protein Supplement
      from January 23, 2011 to December 31, 2018 (“Powder Class”).
 •   If you are eligible to participate in this Proposed Settlement because you purchased one or
     more of the Products in the United States, you can submit a claim for a cash payment from
     the Settlement Fund.

                    Read this Notice carefully and in its entirety.
                         Questions? Visit www.leanproteinsettlement.com
                              or contact Class Counsel at _________
                                              -1-
                                                                          Dec of T. Kashima
                                                                             Ex. A Page 68
    Your rights may be affected by the Proposed Settlement of this Lawsuit,
             and you have a choice to make now about how to act:



                     YOUR LEGAL RIGHTS AND OPTIONS
                     A Proposed Settlement has been reached in a class action lawsuit. The
                     lawsuit alleges that Defendant made false and misleading statements about
  WHAT IS THIS?
                     the protein and fat content of the Products in violation of state and federal
                     laws. Defendant denies the allegations.

                     This is the only way to receive the benefit of a cash award. By
                     participating in the Settlement, you may be entitled to a cash payment based
                     on the number and type of Products you purchased and the number of claims
                     made in this Settlement. However, by submitting a claim, or failing to
                     exclude yourself from the Settlement, you will give up any rights to sue
 SUBMIT A CLAIM      Defendant separately about the same legal claims in this lawsuit.
FORM BY _________,
      2019           You may submit an electronic Claim Form quickly and easily online at
                     www.LeanProteinSettlement.com. Alternatively, you may print a hard copy
                     Claim Form from that website and mail it to the Settlement Administrator at
                     Settlement Administrator, 1650 Arch St., Suite 2210, Philadelphia, PA
                     19103. Hard copy claim forms must be postmarked by _______________,
                     2019. For more detail about the claim process, please see questions 6 and 7
                     below.

                     If you opt out of the Proposed Settlement, you will not be eligible to receive
                     a cash award, but you will keep your right to sue Defendant about the same
EXCLUDE YOURSELF
                     legal claims in this lawsuit. Requests for exclusion must be postmarked by
FROM THE CLASS BY
                     _________, 2019 and mailed to: Settlement Administrator, 1650 Arch St.,
 ___________, 2019
                     Suite 2210, Philadelphia, PA 19103. For more detail about excluding
                     yourself from the class, please see questions 8, 9, and 10 below.

                     You may write to the Court about why you do, or do not, like the Proposed
                     Settlement. You must remain in the class to comment in support of or in
    OBJECT OR
                     opposition to the Proposed Settlement. Objections and comments must be
   COMMENT BY
                     filed with the Court and served on the Parties by _____________, 2019. For
  ________, 2019
                     more detail about objecting or commenting, please see questions 11 and 12
                     below.

                     You may ask to speak in Court about the fairness of the Proposed Settlement.
  APPEAR IN THE      Written notice of your intent to appear in the Lawsuit must be filed with the
LAWSUIT OR ATTEND    Court and served on the Parties by _____________, 2019. You may enter
  A HEARING ON       your appearance in Court through an attorney at your own expense if you so
 __________, 2019    desire. For more detail about appearing in this lawsuit or attending the final
                     hearing, please see questions 13, 14, 18, 19, and 20 below.


                       Questions? Visit www.leanproteinsettlement.com
                            or contact Class Counsel at _________
                                             -2-
                                                                        Dec of T. Kashima
                                                                           Ex. A Page 69
                           If you do nothing, you will receive no cash award. You also give up your
     DO NOTHING            right to sue Defendant on your own regarding any claims that are part of the
                           Proposed Settlement.




      •     These rights and options, and the deadlines to exercise them, are further explained in this
            Notice.
      •     The Court in charge of this case still has to decide whether to approve the Proposed
            Settlement. The cash awards will be made available if the Court approves the Proposed
            Settlement and after any appeals are resolved.
      •     If you have any questions, please read on and visit www.LeanProteinSettlement.com.

                                      BASIC INFORMATION
       1.       Why is notice being provided?

If you purchased one or more of the Products in the United States from January 23, 2009 through
_______________, 2019, as described on page 1 of this Notice, you have a right to know about a
proposed settlement of a class action lawsuit and your options. If the Court approves the Proposed
Settlement, and after objections and appeals are resolved, an administrator approved by the Court (the
“Settlement Administrator”) will oversee the distribution of the cash awards that the Proposed Settlement
allows. You will be informed of the progress of the Proposed Settlement.
This Notice explains the lawsuit, the Proposed Settlement, your legal rights, what benefits are available,
who is eligible for them, and how to get them. The Court in charge of the case is the United States
District Court for the Southern District of California, and the case is known as Clay et al. v. Cytosport,
Inc., Case No. 3:15-cv-00165-L-DHB. The people who sued are called the Plaintiffs, and the company
they sued, Cytosport, Inc., is called the Defendant.

       2.       What is this lawsuit about?
This lawsuit is about whether Defendant made false and misleading representations about the protein
and fat contents of the Defendant’s protein shakes and powders. You can read Plaintiffs’ First Amended
Complaint at www.LeanProteinSettlement.com.
Defendant denies any wrongdoing and denies the Plaintiffs’ allegations. You can read Defendant’s
answer at www.LeanProteinSettlement.com. The Court has not made any ruling on Defendant’s
liability, if any.


       3.       What is a class action and who is involved?




                              Questions? Visit www.leanproteinsettlement.com
                                   or contact Class Counsel at _________
                                                   -3-
                                                                               Dec of T. Kashima
                                                                                  Ex. A Page 70
In a class action lawsuit, one or more people called “Class Representatives” (in this case, Plaintiffs
Chayla Clay, Erica Ehrlichman, Logan Reichert, and Chris Roman) sue on behalf of other people who
have similar claims. The people together are a “Class” or “Class Members.” The named plaintiffs who
sued – and all the Class Members like them – are called the Plaintiffs. The company they sued (in this
case, Cytosport, Inc.) is called the Defendant. One court resolves the issues for everyone in the Class –
except for those people who choose to exclude themselves from the Class.

        4.     Why is there a Proposed Settlement?
The Court has not decided in favor of either side in the case. Defendant denies all allegations of
wrongdoing or liability against it and contends that its conduct was lawful. Defendant is settling to
avoid the expense, inconvenience, and inherent risk of litigation, as well as the related disruption of its
business operations. Plaintiffs and their attorneys assert that the Proposed Settlement is in the best
interests of the Class, because it provides an appropriate recovery now while avoiding the risk, expense,
and delay of pursuing the case through trial and any appeals.

        5.     How do I know if I am part of the Proposed Settlement?
You are a Class Member if you purchased any of the following products during the indicated time
period:
    The Shake Class definition includes all persons in the United States (including its states, districts
    or territories) who purchased Defendant’s Cytosport Whey Isolate Protein Drink; Monster Milk:
    Protein Power Shake; Genuine Muscle Milk: Protein Nutrition Shake; and Muscle Milk Pro Series
    40: Mega Protein Shake from January 23, 2011 to the date of entry of the Preliminary Approval
    Order (“Shake Class”). For individuals who purchased the above products in Michigan, the starting
    date of the class period will be January 23, 2009.
    The Powder Class definition includes all persons in the United States (including its states, districts
    or territories) who purchased any of the following powder products that had the phrase “lean
    lipids,” “lean protein,” “lean muscle protein,” or “new leaner formula” on the label: Muscle Milk:
    Lean Muscle Protein Powder; Muscle Milk Light: Lean Muscle Protein Powder; Muscle Milk
    Naturals: Nature’s Ultimate Lean Muscle Protein; Muscle Milk Gainer; High Protein Gainer
    Powder Drink Mix; Muscle Milk Pro Series 50: Lean Muscle Mega Protein Powder; and Monster
    Milk: Lean Muscle Protein Supplement from January 23, 2011 to December 31, 2018 (“Powder
    Class”).
The following are excluded from the Settlement Class even if they made such a purchase: (1) any Judge
or Magistrate presiding over this class action and members of their families; (2) the Defendant,
Defendant’s subsidiaries, parent companies, successors, predecessors, and any entity in which the
Defendant or its parents have a controlling interest and their current or former officers, directors, agents,
attorneys, and employees; (3) persons who properly execute and file a timely request for exclusion from
the class (as described in question 8, 9, and 10 below); and (4) the legal representatives, successors, or
assigns of any such excluded persons.
More information about why the Court is allowing this lawsuit to be a class action is in the Court’s
Order Certifying the Settlement Class, which is available at www.LeanProteinSettlement.com.




                              Questions? Visit www.leanproteinsettlement.com
                                   or contact Class Counsel at _________
                                                    -4-
                                                                                Dec of T. Kashima
                                                                                   Ex. A Page 71
                        THE PROPOSED SETTLEMENT BENEFITS
       6.      What does the Proposed Settlement provide if I submit a claim?
Subject to Court approval, the parties have agreed to a Settlement under which Defendant will pay $12
million in cash (the “Settlement Fund”). In addition to paying Class Member claims, the $12 million
Settlement Fund will be used to pay (i) attorneys’ fees, (ii) litigation costs and expenses, and (iii)
incentive awards to the Class Representatives.
Each class member may submit a claim, either electronically through a settlement website or by mail,
for each of the Products purchased during the class period.
        Cash Award Amount for Shake Settlement Class Members. Each Shake Settlement Class
Member may file a claim for a cash payment based on the Shake Settlement Class Products purchased
during the Shake Settlement Class Period. Shake Settlement Class Members will be entitled to submit
a claim for $1 per purchased Shake Settlement Class Product. Shake Settlement Class Members without
proof of purchase will be subject to a maximum claim of $25, but Shake Settlement Class Members
with proof of purchase will have no cap.
        Cash Award Amount for Powder Settlement Class members. Each Powder Settlement Class
Member may file a claim for a cash payment based on the Powder Settlement Class Products purchased
during the Powder Settlement Class Period. Powder Settlement Class Members will be entitled to
submit a claim for $3 for each purchase of a product weighing 2 ¾ lbs. or less and $5 for each purchase
of a product weighing more than 2 ¾ lbs. Powder Settlement Class Members without proof of purchase
will be subject to a maximum claim of $25, but Powder Settlement Class Members with proof of
purchase will have no cap.
        The Pro Rata Adjustment. Your recovery, and the recovery of every other claimant, will be
proportionally adjusted to account for the available portion of the Settlement Fund. Depending on the
total dollar amount of all valid claims, this adjustment may increase or decrease your recovery. For
instance, if the total dollar amount of all valid claims is less than the available portion of the Settlement
Fund (after payment of Plaintiffs’ attorneys’ fees, costs and expenses and any incentive awards), then
claimant recoveries will be proportionally increased. Similarly, if the total dollar amount of all valid
claims is more than the available portion of the Settlement Fund, then claimant recoveries will be
proportionally decreased.

        Timing of Payments. All payments to Settlement Class Members who submit valid Claims
will be made within thirty (30) days after the Settlement Approval Order and Final Judgment become
final (“Final Settlement Approval Date”). If there is an appeal of the Settlement, then this may take
some time. All Settlement Class Members who do not opt out of the Proposed Settlement and who
submit a valid claim will receive a cash award as set forth above.
     HOW YOU GET A CASH PAYMENT — SUBMITTING A CLAIM FORM

       7.      How can I get a cash payment from the Proposed Settlement?
Class Members who wish to receive a cash payment must submit claims.
You can quickly and easily submit a Claim online, at www.LeanProteinSettlement.com. Read the
instructions carefully and submit it online on or before XXXXX XX, 2019.
Alternatively, you may also submit a hard copy Claim Form by mailing it to the following address:
                              Questions? Visit www.leanproteinsettlement.com
                                   or contact Class Counsel at _________
                                                    -5-
                                                                                Dec of T. Kashima
                                                                                   Ex. A Page 72
XXXXXX Settlement Administrator, 1650 Arch St., Suite 2210, Philadelphia, PA 19103. Your Claim
must be postmarked no later than XXXXXX XX, 2019. You may access a printable Claim Form at
www.LeanProteinSettlement.com.
TO BE VALID, ALL CLAIMS MUST BE POSTMARKED OR SUBMITTED ONLINE NO LATER
THAN XXXXXXX XX, 2019.

       8.      How do I get out or exclude myself from the Proposed Settlement?
To exclude yourself from the Proposed Settlement, which is sometimes call “opting-out” of the Class,
you must send a letter by mail saying that you want to be excluded from this lawsuit.
To exclude yourself from the Class, you must mail a written Request for Exclusion to:
                                         Class Action Opt-Outs
                                     ATTN: XXXXXXX Settlement
                                             PO BOX 58220
                                  1500 John F Kennedy Blvd, Suite C31
                                         Philadelphia, PA 19102

The written Request for Exclusion must be postmarked no later than ______________, 2019.
Your written Request for Exclusion must contain: (1) the name of this lawsuit, Clay et al. v. Cytosport,
Inc., Case No. 3:15-cv-00165-L-DHB; (2) your full name and current address; (3) a statement that the
class member belongs to the Powder Class, the Shake Class, or both; (4) a clear request to be excluded
from the class such as “I wish to be excluded from the Class”; and (5) your signature.
You cannot exclude yourself on the phone or by e-mail. If you ask to be excluded, you will not get any
benefit from the settlement, and you cannot object to the Proposed Settlement. You will not be legally
bound by anything that happens in this lawsuit. You may be able to sue (or continue to sue) Defendant
in the future.

       9.      If I don’t exclude myself, can I sue Defendant for the same things later?
No. If you do not properly and timely submit a written Request for Exclusion, you waive your right to
opt out and will be deemed to be a member of the Class. Unless you exclude yourself, you give up the
right to sue Defendant for the claims that this Proposed Settlement resolves, and you will be bound by
the terms of this Proposed Settlement. If you have a pending lawsuit against Defendant, other than this
class action, speak to your lawyer in that lawsuit immediately. You must exclude yourself from this
Class to continue your own lawsuit. Remember, any exclusion request must be signed, mailed, and
postmarked by ______________, 2019

       10.     If I exclude myself, can I get a Cash Award from this Proposed Settlement?
No. If you exclude yourself, do not send in a claim form to ask for any money. But, you may sue,
continue to sue, or be part of a different lawsuit against Defendant.
        YOUR RIGHTS AND CHOICES – OBJECTING TO THE PROPOSED
                           SETTLEMENT
     You can tell the Court that you do not agree with the Proposed Settlement or some part of it.



                             Questions? Visit www.leanproteinsettlement.com
                                  or contact Class Counsel at _________
                                                  -6-
                                                                              Dec of T. Kashima
                                                                                 Ex. A Page 73
       11.     How do I Object to the Proposed Settlement?
If you are a Class Member, you can object to the Proposed Settlement if you do not like any part of it,
including the proposed plan to reimburse Class Members, Class Counsel’s fee award, or the Class
Representative incentive award. You can give reasons why you think the Court should not approve it.
The Court will consider your views.
To object, you must send a letter that contains the following:
•       Your name, current address, or your lawyer’s name, address and if you are objecting through
        counsel;

•       The name of the lawsuit, Clay et al. v. Cytosport, Inc., Case No. 3:15-cv-00165-L-DHB;

•       The class product(s) that you purchased and the date(s) of purchase;

•       A statement of your objections and the reasons for each objection you make, including the facts
        supporting your objection and the legal grounds on which your objection is based;

•       If you (or your lawyer) want to appear and speak at the Fairness Hearing, a statement that you
        wish to appear and speak;

•       Documents sufficient to establish your membership in the Settlement Class, such as verification
        under oath as to the date(s) and location(s) of your purchase of Settlement Class Product(s), or
        a Proof of Purchase; and

•       Your signature (and your lawyer’s signature, if any).
To object, you must file a written objection with the Clerk of the Court for the Southern District of
California no later than _____________, 2019. You must also send, with a postmark date no later than
____, 2019, copies of your objection along with any supporting documents to counsel for the Class and
Defendant. Addresses for the Clerk of the Court, Class and Defendant’s counsel are located on the next
page.
 Clerk of Court                    Designated Counsel for the Class:   Counsel for Defendant:
 U.S. District Court               Trenton R. Kashima                  Aaron D. Van Oort
 Southern District of California   trk@classactionlaw.com              Faegre Baker Daniels LLP
 333 West Broadway, Ste 420        FINKELSTEIN & KRINSK LLP            2200 Wells Fargo Center
 San Diego, CA 92101               550 West C St., Suite 1760          Minnesota, MN 55402-3901
                                   San Diego, California 92101         Telephone: (612) 796-8138
                                   Telephone: (619) 238-1333           E-Mail:
                                   Facsimile: (619) 238-5425           Aaron.Vanoort@FaegreBD.com
If you object through a lawyer, you will have to pay for the lawyer yourself. Importantly, only Class
Members who submit timely, written objections may voice their objections at the hearing. If you object
to the settlement, you may be questioned by the Parties about your objection.

       12.     How do I tell the Court that I don’t like the Proposed Settlement?
Objecting is simply telling the Court you do not like something about the Proposed Settlement. You
can object only if you stay in the Class. Excluding yourself is telling the Court you do not want to be
part of the Class. If you exclude yourself, you have no basis to object because the case no longer affects
you.
                             Questions? Visit www.leanproteinsettlement.com
                                  or contact Class Counsel at _________
                                                   -7-
                                                                              Dec of T. Kashima
                                                                                 Ex. A Page 74
         YOUR RIGHTS AND CHOICES – APPEARING IN THE LAWSUIT
       13.     Can I appear or speak in this lawsuit and Proposed Settlement?
As long as you do not exclude yourself, you can (but do not have to) participate and speak for yourself
in this lawsuit and Proposed Settlement. This is called making an appearance. You can also have your
own lawyer appear in court and speak for you, but you will have to pay for the lawyer yourself.

       14.     How can I appear in this lawsuit?
If you want yourself or your own lawyer (instead of Class Counsel) to participate or speak for you in
this lawsuit, you must say in your written objection that you plan to attend and/or speak at the Fairness
Hearing.

       15.     What happens if I do nothing at all?
If you do nothing, you will get no cash award from this Proposed Settlement. But, unless you exclude
yourself, you will not be able to start a lawsuit, continue with a lawsuit, or be part of any other lawsuit
against Defendant about the subject matter of this lawsuit, ever again.

       16.     Do I have a lawyer in this case?
The Court has appointed Nick Suciu III of Barbat, Mansour & Suciu PLLC, Jason J. Thompson of
Sommers Schwartz, P.C., and Trenton Kashima of Finkelstein & Krinsk LLP as legal counsel for the
Class. Counsel for the Class are frequently referred to as “Class Counsel.” You will not be charged
for these lawyers.

       17.     How will the lawyers be paid?
From the inception of the litigation in January 2015 to the date of the Proposed Settlement, Class
Counsel has not received any payment for their services in prosecuting the case or obtaining settlement,
nor have they been reimbursed for any out-of-pocket expenses they have incurred. When they ask the
Court to approve the Proposed Settlement, Class Counsel will also make a motion to the Court for an
award of attorneys’ fees and costs in a total amount not to exceed one-third of the Settlement Fund. No
matter what the Court decides with regard to the requested attorneys’ fees, costs and expenses, Class
Members will never have to pay anything toward the fees, costs or expenses of Class Counsel. Class
Counsel will seek final approval of the Proposed Settlement on behalf of all Class Members. You may
hire your own lawyer to represent you in this case if you wish, but it will be at your own expense.

                       THE COURT’S FINAL FAIRNESS HEARING
The Court will hold a hearing to decide whether to approve the Proposed Settlement. You may attend
and you may ask to speak, but you do not have to attend or speak.

       18.   When and where will the Court decide whether to approve the Proposed
       Settlement?
The United States District Court for the Southern District of California (the “Court”) will hold a hearing
(the “Fairness hearing”) at the Edward J. Schwartz U.S. Courthouse located at 221 West Broadway,

                             Questions? Visit www.leanproteinsettlement.com
                                  or contact Class Counsel at _________
                                                   -8-
                                                                              Dec of T. Kashima
                                                                                 Ex. A Page 75
Courtroom 5B, San Diego, CA 92101 on ___________, 2019 to decide whether the settlement is fair,
reasonable, and adequate and to determine the amount of attorneys’ fees, costs and expenses, and
incentive fee awards. The Court may adjourn the date and time of this hearing at any time without
further notice. Please check the settlement website www.LeanProteinSettlement.com or you may
contact Class Counsel at _______________ to confirm the date and time of the hearing. If there are
objections, the Court will consider them. The Court may also discuss Class Counsel’s request for an
award of attorneys’ fees and reimbursement of costs and expenses. After the hearing, the Court will
decide whether to approve the settlement and whether to grant Class Counsel’s request for attorneys’
fees, costs and expenses. We do not know how long these decisions will take.

       19.     Do I have to come to the hearing?
No. Class Counsel is working on your behalf and will answer any questions the Court may have, but,
you are welcome to attend the hearing at your own expense. If you send an objection, you do not have
to come to Court to talk about it. As long as you mailed your written objection on time and in
compliance with the requirements noted in response to Question 11 above, the Court will consider it.
You may also pay your own lawyer to attend, but it is not necessary.

                            FINAL SETTLEMENT APPROVAL
       20.     What is the effect of final settlement approval?
If the Court grants final approval of the Proposed Settlement, all members of the Class will release and
forever discharge any and all claims or causes of action that have been, might have been, are now, or
could have been brought relating to the transactions, actions, conduct and events that are the subject of
this action or settlement, arising from or related to the allegations in the complaint filed in the Action
or Defendant’s marketing, advertising, promoting or distributing of the Products.
If the Proposed Settlement is not approved, the case will proceed as if no settlement had been attempted.
If the Proposed Settlement is not approved and litigation resumes, then there can be no assurance that
the Class will recover anything.




                              GETTING MORE INFORMATION
       21.     Are there more details about the Proposed Settlement?
This Notice is only intended to provide a summary of the Proposed Settlement. You may obtain the
complete text of the settlement agreement at www.LeanProteinSettlement.com, by writing to the
Settlement Administrator the address in section 7 of this notice, or from the court file, which is available
for your inspection during regular business hours at the Office of the Clerk of the United States District
Court for the Southern District of California, located at 333 West Broadway, Suite 420, San Diego, CA
92101.
Visit the website at www.LeanProteinSettlement.com where you will find the Plaintiffs’ Complaint, the
Settlement Agreement and other documents related to the settlement, and a Claim Form. You may also
contact Settlement Administrator by email at info@leanproteinsettlement.com or you can email Class

                              Questions? Visit www.leanproteinsettlement.com
                                   or contact Class Counsel at _________
                                                    -9-
                                                                               Dec of T. Kashima
                                                                                  Ex. A Page 76
Counsel at _________.

PLEASE DO NOT CALL OR WRITE TO THE COURT FOR INFORMATION OR ADVICE.


DATED: _________, 2019                   BY ORDER OF THE UNITED STATES DISTRICT
                                         COURT FOR THE SOUTHERN DISTRICT OF
                                         CALIFORNIA




                         Questions? Visit www.leanproteinsettlement.com
                              or contact Class Counsel at _________
                                             - 10 -
                                                                          Dec of T. Kashima
                                                                             Ex. A Page 77
EXHIBIT C




            Dec of T. Kashima
               Ex. A Page 78
 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT

 9               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHAYLA CLAY, ERICA                       )
                                              ) CASE NO. 3-15-cv-00165-L-DHB
12   EHRLICHMAN, LOGAN REICHERT,              )
     and CHRIS ROMAN, individually and        ) FINAL ORDER OF DISMISSAL
13   on behalf                                )
                                              )
14   of all others similarly situated,        ) Judge:        M. James Lorenz
                                              )
15                          Plaintiffs,       ) Action Filed: January 23, 2015
                                              )
16        v.                                  )
                                              )
17   CYTOSPORT, INC., a California            )
     corporation,                             )
18                                            )
                            Defendant.        )
19                                            )
                                              )
20
21
22
23
24
25
26
27
28


                                                                    Dec of
                    FINAL ORDER OF DISMISSAL: Case No.: 3:15-cv-00165-L-DHBT. Kashima
                                                                       Ex. A Page 79
 1         The Court having held a Final Approval Hearing on [date], notice of the Final
 2   Approval Hearing having been duly given in accordance with this Court’s Order (1)
 3   Conditionally Certifying a Settlement Class, (2) Preliminarily Approving Class
 4   Action Settlement, (3) Approving Notice Plan, and (4) Setting Final Approval
 5   Hearing (“Preliminary Approval Order”), and having considered all matters
 6   submitted to it at the Final Approval Hearing and otherwise, and finding no just
 7   reason for delay in entry of this Final Order and good cause appearing therefore,
 8         It is hereby ORDERED AND DECREED as follows:
 9         1.     The Settlement Agreement dated May 10, 2019, including its exhibits
10   (the “Settlement Agreement”), and the definitions of words and terms contained
11   therein are incorporated by reference in this Order. The terms of this Court’s
12   Preliminary Approval Order are also incorporated by reference in this Order.
13         2.     This Court has jurisdiction over the subject matter of the Litigation and
14   over the Parties, including all members of the following Settlement Classes certified
15   for settlement purposes in this Court’s Preliminary Approval Order:
16         The Shake Class: All persons in the United States (including its states,
17   districts or territories) who purchased Cytosport Whey Isolate Protein Drink; Monster
18   Milk: Protein Power Shake; Genuine Muscle Milk: Protein Nutrition Shake; and
19   Muscle Milk Pro Series 40: Mega Protein Shake from January 23, 2011 to the date of
20   entry of the Preliminary Approval Order. For members of the Michigan subclass
21   only, the starting date of the class period will be January 23, 2009. Excluded from the
22   Settlement Class are Defendant and any affiliate or subsidiary of Defendant, and any
23   entities in which Defendant has a controlling interest, as well as all persons who
24   validly exclude themselves from the Settlement Class.
25         The Powder Class: All persons in the United States (including its states,
26   districts, or territories) who purchased Muscle Milk: Lean Muscle Protein Powder;
27   Muscle Milk Light: Lean Muscle Protein Powder; Muscle Milk Naturals: Nature’s
28   Ultimate Lean Muscle Protein; Muscle Milk Gainer; High Protein Gainer Powder

                                                 2
                                                                       Dec of
                       FINAL ORDER OF DISMISSAL: Case No.: 3:15-cv-00165-L-DHBT. Kashima
                                                                          Ex. A Page 80
 1   Drink Mix; Muscle Milk Pro Series 50: Lean Muscle Mega Protein Powder; and
 2   Monster Milk: Lean Muscle Protein Supplement that had the phrase “lean lipids,”
 3   “lean protein,” “lean muscle protein,” or “new leaner formula” on the label from
 4   January 23, 2011 to December 31, 2018. Excluded from the Settlement Class are
 5   Defendant and any affiliate or subsidiary of Defendant, and any entities in which
 6   Defendant has a controlling interest, as well as all persons who validly exclude
 7   themselves from the Settlement Class.
 8         3.     The Court hereby finds that the class representatives and class counsel
 9   have adequately represented the Settlement Classes. See Fed. R. Civ. P. 23(e)(2)(A).
10         4.     The Court hereby finds that the Settlement Agreement is the product of
11   arm’s-length settlement negotiations between the Plaintiffs and Class Counsel, and
12   Defendant and its counsel. See Fed. R. Civ. P. 23(e)(2)(B).
13         5.     The Court hereby finds and concludes that Class Notice was
14   disseminated to the Settlement Class Members in accordance with the terms set forth
15   in Section 8 of the Settlement Agreement, and that Class Notice and its dissemination
16   were in compliance with this Court’s Preliminary Approval Order.
17         6.     The Court further finds and concludes that the Class Notice and claims
18   submission procedures set forth in Section 8 and 9 of the Settlement Agreement fully
19   satisfy Rule 23 of the Federal Rules of Civil Procedure and the requirements of due
20   process, were the best notice practicable under the circumstances, provided individual
21   notice to all Settlement Class Members who could be identified through reasonable
22   effort, and support the Court’s exercise of jurisdiction over the Settlement Classes as
23   contemplated in the Settlement Agreement and this Order. See Fed. R. Civ. P.
24   23(e)(2)(C)(ii).
25         7.     This Court hereby finds and concludes that the notice provided by the
26   Class Administrator to the appropriate State and federal officials pursuant to 28
27   U.S.C. § 1715 fully satisfied the requirements of that statute.
28

                                                  3
                                                                        Dec of
                        FINAL ORDER OF DISMISSAL: Case No.: 3:15-cv-00165-L-DHBT. Kashima
                                                                           Ex. A Page 81
 1         8.     A total of [number] Settlement Class Members submitted timely and
 2   proper Requests for Exclusion, as reported in the declaration of the Claims
 3   Administrator submitted to this Court. The Court hereby orders that each of the
 4   individuals listed by the Claims Administrator as having submitted a valid Request
 5   for Exclusion is excluded from the Settlement Classes. Those individuals will not be
 6   bound by the Settlement Agreement, and neither will they be entitled to any of its
 7   benefits.
 8         9.     A total of [number] Settlement Class Members submitted timely and
 9   proper Objections to the Settlement Agreement. Having considered those Objections
10   and the Parties’ responses to them, the Court finds that none of the Objections is well
11   founded. Plaintiffs faced serious risks both on the merits of their claims and on the
12   ability to try this matter on a class basis. The relief provided to the Settlement Classes
13   pursuant to the Settlement Agreement is adequate, given the costs, risks, and delay of
14   trial and appeal, and taking into consideration the attorney’s fees this Court has
15   awarded. See Fed. R. Civ. P. 23(e)(2)(C)(i), (iii).
16         10.    The Court hereby finally approves the Settlement Agreement, the
17   exhibits, and the Settlement contemplated thereby (“Settlement”), and finds that the
18   terms constitute, in all respects, a fair, reasonable, and adequate settlement as to all
19   Settlement Class Members in accordance with Rule 23 of the Federal Rules of Civil
20   Procedure, and directs its consummation pursuant to its terms and conditions.
21         11.    This Court hereby dismisses, with prejudice, without costs to any party,
22   except as expressly provided for in the Settlement Agreement, the Litigation, as
23   defined in the Settlement Agreement.
24         12.    Upon Final Approval (including, without limitation, the exhaustion of
25   any judicial review, or requests for judicial review, from this Final Order of
26   Dismissal), the Plaintiffs and each and every one of the Settlement Class Members
27   unconditionally, fully, and finally releases and forever discharges the Released
28   Parties from the Released Claims. In addition, any rights of the Settlement Class

                                                 4
                                                                       Dec of
                       FINAL ORDER OF DISMISSAL: Case No.: 3:15-cv-00165-L-DHBT. Kashima
                                                                          Ex. A Page 82
 1   representatives and each and every one of the Settlement Class Members to the
 2   protections afforded under Section 1542 of the California Civil Code and any other
 3   similar, comparable, or equivalent laws, are terminated.
 4         13.    Each and every Settlement Class Member, and any person actually or
 5   purportedly acting on behalf of any Settlement Class Member(s), is hereby
 6   permanently barred and enjoined from commencing, instituting, continuing, pursuing,
 7   maintaining, prosecuting, or enforcing any Released Claims (including, without
 8   limitation, in any individual, class or putative class, representative or other action or
 9   proceeding), directly or indirectly, in any judicial, administrative, arbitral, or other
10   forum, against the Released Parties. This permanent bar and injunction is necessary to
11   protect and effectuate the Settlement Agreement, this Final Order of Dismissal, and
12   this Court’s authority to effectuate the Settlement Agreement, and is ordered in aid of
13   this Court’s jurisdiction and to protect its judgments.
14         14.    The Settlement Agreement (including, without limitation, its exhibits),
15   and any and all negotiations, documents, and discussions associated with it, shall not
16   be deemed or construed to be an admission or evidence of any violation of any
17   statute, law, rule, regulation or principle of common law or equity, of any liability or
18   wrongdoing, by Defendant, or of the truth of any of the claims asserted by Plaintiffs
19   in the Litigation, and evidence relating to the Settlement Agreement shall not be
20   discoverable or used, directly or indirectly, in any way, whether in the Litigation or in
21   any other action or proceeding, except for purposes of enforcing the terms and
22   conditions of the Settlement Agreement, the Preliminary Approval Order, or this
23   Order.
24         15.    If for any reason the Settlement terminates or Final Approval does not
25   occur, then certification of the Settlement Classes shall be deemed vacated. In such
26   an event, the certification of the Settlement Classes for settlement purposes shall not
27   be considered as a factor in connection with any subsequent class certification issues,
28   and the Parties shall return to the status quo ante in the Litigation, without prejudice

                                                 5
                                                                       Dec of
                       FINAL ORDER OF DISMISSAL: Case No.: 3:15-cv-00165-L-DHBT. Kashima
                                                                          Ex. A Page 83
 1   to the right of any of the Parties to assert any right or position that could have been
 2   asserted if the Settlement had never been reached or proposed to the Court.
 3         16.    In the event that any provision of the Settlement or this Final Order of
 4   Dismissal is asserted by Defendant as a defense in whole or in part to any Claim, or
 5   otherwise asserted (including, without limitation, as a basis for a stay) in any other
 6   suit, action, or proceeding brought by a Settlement Class Member or any person
 7   actually or purportedly acting on behalf of any Settlement Class Member(s), that suit,
 8   action or other proceeding shall be immediately stayed and enjoined until this Court
 9   or the court or tribunal in which the claim is pending has determined any issues
10   related to such defense or assertion. Solely for purposes of such suit, action, or other
11   proceeding, to the fullest extent they may effectively do so under applicable law, the
12   Parties irrevocably waive and agree not to assert, by way of motion, as a defense or
13   otherwise, any claim or objection that they are not subject to the jurisdiction of the
14   Court, or that the Court is, in any way, an improper venue or an inconvenient forum.
15   These provisions are necessary to protect the Settlement Agreement, this Order and
16   this Court’s authority to effectuate the Settlement, and are ordered in aid of this
17   Court’s jurisdiction and to protect its judgment.
18         17.    By attaching the Settlement Agreement as an exhibit and incorporating
19   its terms herein, the Court determines that this Final Order complies in all respects
20   with Federal Rule of Civil Procedure 65(d)(1).
21         18.    The Court approves Class Counsel’s application for $_____________ in
22   attorneys’ fees and costs, and for service awards to each Settlement Class
23   representative in the amount of $________________.
24         SO ORDERED.
25
26   Dated:______________________           _____________________________________
                                            Hon. James Lorenz
27
                                            United States District Court Judge
28

                                                 6
                                                                       Dec of
                       FINAL ORDER OF DISMISSAL: Case No.: 3:15-cv-00165-L-DHBT. Kashima
                                                                          Ex. A Page 84
